Exhibit 10.1
 
SUBSCRIPTION AGREEMENT


THIS SUBSCRIPTION AGREEMENT (this “Agreement”), is dated as of November 6, 2012,
by and between Southern USA Resources Inc., a Delaware corporation (the
“Company”), and the subscribers identified on Schedule 1 hereto (the
“Subscribers”).


WHEREAS, the Company and the Subscribers are executing and delivering this
Agreement in reliance upon an exemption from securities registration afforded by
the provisions of Section 4(2), Section 4(6) and/or Regulation D (“Regulation
D”) as promulgated by the United States Securities and Exchange Commission (the
“Commission”) under the Securities Act of 1933, as amended (the “1933 Act”);


WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the Subscribers, as
provided herein, and the Subscribers shall purchase, in the aggregate, up to
$200,000 principal amount (“Principal Amount”) secured promissory notes of the
Company (“New Note” or “New Notes”), a form of which is annexed hereto as
Exhibit A, convertible into shares of the Company’s common stock, $0.000001 par
value (the “Common Stock”), at a per share conversion price set forth in the
Notes (“Conversion Price”).  The Notes and shares of Common Stock issuable upon
conversion of the Notes (the “Conversion Shares”) are collectively referred to
herein as the “Securities”; and


NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Company and the Subscribers hereby agree as
follows:


1.           Closing.  Subject to the satisfaction or waiver of the terms and
conditions of this Agreement, on the Closing Date (as defined herein),
Subscribers shall purchase and the Company shall sell to such Subscribers the
New Notes as described in Section 2 below.  The date each Subscriber and the
Company execute this Agreement and each Subscriber wires money to the Company
shall be a “Closing Date” with respect to such Subscriber, and such payment is
referred to herein as the “Closing.”  There shall be multiple Closings.


2.           New Notes. Subject to the satisfaction or waiver of the terms and
conditions of this Agreement, on the Closing Date, each Subscriber shall
purchase from the Company, and the Company shall sell to each such Subscriber, a
New Note in the Principal Amount designated on Schedule 1 hereto for each such
Subscriber’s Purchase Price indicated thereon.


3.           Security Interest.   The Company and Subscribers hereby agree that
the Security Agreement dated as of April 27, 2012 entered into by them (the
“Security Agreement”) shall hereby be amended so that the New Notes purchased
hereunder shall be secured pari passu with the Notes referenced therein as an
inducement for the Subscribers to extend the loans evidenced by the New
Notes.  Accordingly, each of the Subscribers will be granted senior and
subordinate security interests in assets of the Company as set forth in the
Security Agreement, and the Company shall take all steps necessary to perfect
the Subscribers’ security interests with respect to the New Notes and will
execute such other agreements, documents and financing statements as may be
reasonably necessary, which will be filed at the Company’s expense with the
jurisdictions, states and counties designated by the Subscribers.  Subsequent to
the Closing, the Company and Subsidiaries will also execute all such documents
reasonably necessary in the opinion of the Subscribers to memorialize and
further protect the security interest described herein and therein which will be
prepared and filed at the Company’s expense with the jurisdictions, states and
filing offices designated by the Subscribers.
 
 
1

--------------------------------------------------------------------------------

 
 
4.           Subscriber Representations and Warranties.  Each of the Subscribers
hereby represents and warrants to and agrees with the Company that:


   (a)         Organization and Standing of the Subscriber.  Subscriber, to the
extent applicable, is a corporation duly incorporated, validly existing and in
good standing under the laws of the jurisdiction of its incorporation.
 
   (b)         Authorization and Power.  Subscriber has the requisite power and
authority to enter into and perform this Agreement and the other Transaction
Documents [as defined in Section 5(c)] and to purchase the Note being sold to it
hereunder.  The execution, delivery and performance of this Agreement and the
other Transaction Documents by Subscriber and the consummation by it of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary corporate action, and no further consent or authorization of
Subscriber or its Board of Directors or stockholders, if applicable, is
required.  This Agreement and the other Transaction Documents have been duly
authorized and, when executed and delivered, shall constitute a valid and
binding obligation of Subscriber, enforceable against Subscriber in accordance
with the terms hereof or thereof, as the case may be.
 
    (c)         No Conflicts.  The execution, delivery and performance of this
Agreement and the other Transaction Documents and the consummation by Subscriber
of the transactions contemplated hereby and thereby or relating hereto do not
and will not (i) result in a violation of Subscriber’s charter documents, bylaws
or other organizational documents, if applicable, (ii) conflict with nor
constitute a default (or an event which with notice or lapse of time or both
would become a default) under any agreement to which Subscriber is a party, nor
(iii) result in a violation of any law, rule, or regulation, or any order,
judgment or decree of any court or governmental agency applicable to Subscriber
or its properties (except for such conflicts, defaults and violations as would
not, individually or in the aggregate, have a material adverse effect on
Subscriber).  Subscriber is not required to obtain any consent, authorization or
order of, or make any filing or registration with, any court or governmental
agency in order for it to execute, deliver or perform any of its obligations
under this Agreement and the other Transaction Documents  nor to purchase the
Securities in accordance with the terms hereof, provided that for purposes of
the representation made in this sentence, Subscriber is assuming and relying
upon the accuracy of the representations and agreements of the Company herein.
 
(d)         Information on Company.   Such Subscriber has been furnished with or
has had access to the EDGAR Website of the Commission to the Company’s filings
made with the Commission through the date hereof, referred to herein
collectively as the “Reports”.  Subscribers are not deemed to have any knowledge
of any information not included in the Reports unless such information is
delivered in the manner described in the next sentence.  In addition, such
Subscriber may have received in writing from the Company such other information
concerning its operations, financial condition and other matters as such
Subscriber has requested in writing, identified thereon as OTHER WRITTEN
INFORMATION (such other information is collectively, the “Other Written
Information”), and considered all factors such Subscriber deems material in
deciding on the advisability of investing in the Securities.  Such Subscriber
was afforded (i) the opportunity to ask such questions as such Subscriber deemed
necessary of, and to receive answers from, representatives of the Company
concerning the merits and risks of acquiring the Securities; (ii) the right of
access to information about the Company and its financial condition, results of
operations, business, properties, management and prospects sufficient to enable
such Subscriber to evaluate the Securities; and (iii) the opportunity to obtain
such additional information that the Company possesses or can acquire without
unreasonable effort or expense that is necessary to make an informed investment
decision with respect to acquiring the Securities.
 
 
2

--------------------------------------------------------------------------------

 
 
(e)         Information on Subscriber.   Such Subscriber is, and, unless the
Company is notified by the Subscribers otherwise, will be at the time of the
conversion of the Notes, an “accredited investor,” as such term is defined in
Regulation D promulgated by the Commission under the 1933 Act, is experienced in
investments and business matters, has made investments of a speculative nature
and has purchased securities of United States publicly-owned companies in
private placements in the past and, with its representatives, has such knowledge
and experience in financial, tax and other business matters as to enable such
Subscriber to utilize the information made available by the Company to evaluate
the merits and risks of and to make an informed investment decision with respect
to the proposed purchase, which represents a speculative investment.  Such
Subscriber has the authority and is duly and legally qualified to purchase and
own the Securities.  Such Subscriber is able to bear the risk of such investment
for an indefinite period and to afford a complete loss thereof.  The information
set forth on Schedule 1 hereto regarding such Subscriber is accurate.
 
(f)          Purchase of New Notes.  On the Closing Date, such Subscriber will
purchase the New Note for its own account for investment only and not with a
view toward, or for resale in connection with, the public sale or any
distribution thereof.
 
(g)         Compliance with Securities Act.   Such Subscriber understands and
agrees that the Securities have not been registered under the 1933 Act or any
applicable state securities laws, by reason of their issuance in a transaction
that does not require registration under the 1933 Act (based in part on the
accuracy of the representations and warranties of the Subscriber contained
herein), and that the Securities must be held indefinitely unless a subsequent
disposition is registered under the 1933 Act or any applicable state securities
laws or is exempt from such registration.  In any event, and subject to
compliance with applicable securities laws, the Subscriber may enter into lawful
hedging transactions in the course of hedging the position they assume and the
Subscriber may also enter into lawful short positions or other derivative
transactions relating to the Securities, or interests in the Securities, and
deliver the Securities, or interests in the Securities, to close out their short
or other positions or otherwise settle other transactions, or loan or pledge the
Securities, or interests in the Securities, to third parties who in turn may
dispose of these Securities.


(h)         Conversion Shares Legend.  Except as otherwise provided herein, the
Conversion Shares shall bear the following or similar legend:


“THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAS NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, NOR APPLICABLE
STATE SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A
GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID
ACT.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED
BY THE SECURITIES.”


(i)           New Notes Legend.  The Notes shall bear the following legend:


“NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.  NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.”
 
 
3

--------------------------------------------------------------------------------

 


(j)          Communication of Offer.  The offer to sell the Securities was
directly communicated to such Subscriber by the Company.  At no time was such
Subscriber presented with or solicited by any leaflet, newspaper or magazine
article, radio or television advertisement, or any other form of general
advertising or solicited or invited to attend a promotional meeting otherwise
than in connection and concurrently with such communicated offer.


(k)         Restricted Securities.   Subscriber understands that the Securities
have not been registered under the 1933 Act and Subscriber will not sell, offer
to sell, assign, pledge, hypothecate or otherwise transfer any of the Securities
unless pursuant to an effective registration statement under the 1933 Act, or
unless an exemption from registration is available.  Notwithstanding anything to
the contrary contained in this Agreement, Subscriber may transfer (without
restriction and without the need for an opinion of counsel) the Securities to
its Affiliates (as defined below) provided that each such Affiliate is an
“accredited investor” under Regulation D and such Affiliate agrees to be bound
by the terms and conditions of this Agreement. For the purposes of this
Agreement, an “Affiliate” of any person or entity means any other person or
entity directly or indirectly controlling, controlled by or under direct or
indirect common control with such person or entity.  Affiliate includes each
Subsidiary (as hereinafter defined) of the Company.  For purposes of this
definition, “control” means the power to direct the management and policies of
such person or firm, directly or indirectly, whether through the ownership of
voting securities, by contract or otherwise.


(l)          No Governmental Review.  Such Subscriber understands that no United
States federal or state agency or any other governmental or state agency has
passed on or made recommendations or endorsement of the Securities or the
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.


(m)        Correctness of Representations.  Subscriber represents that the
foregoing representations and warranties are true and correct as of the date
hereof and, unless Subscriber otherwise notifies the Company prior to the
Closing Date, shall be true and correct as of the Closing Date.


(n)         Trickle Out.   Until twelve (12) months after the Closing Date,
Subscriber may sell on a non-cumulative basis during each consecutive ninety
(90) days, the greater of (i) up to 20% of the highest reported trading volume
of the Common Stock as reported on the Principal Market (as hereinafter defined)
for the previous five trading days, or (ii) up to 1% of the outstanding Common
Stock.


(o)         Survival.  The foregoing representations and warranties shall
survive the Closing Date.
 
 
4

--------------------------------------------------------------------------------

 


5.           Company Representations and Warranties.  Except as set forth in the
Schedules, the Company represents and warrants to and agrees with each
Subscriber that:


(a)         Due Incorporation.   The Company is a corporation duly incorporated,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation and has the requisite corporate power to own its properties and to
carry on its business as presently conducted.  The Company is duly qualified as
a foreign corporation to do business and is in good standing in each
jurisdiction where the nature of the business conducted or property owned by it
makes such qualification necessary, other than those jurisdictions in which the
failure to so qualify would not have a Material Adverse Effect (as defined
herein).  For purposes of this Agreement, a “Material Adverse Effect” shall mean
a material adverse effect on the financial condition, results of operations,
prospects, properties or business of the Company and its Subsidiaries taken as a
whole.  For purposes of this Agreement, “Subsidiary” means, with respect to any
entity at any date, any direct or indirect corporation, limited or general
partnership, limited liability company, trust, estate, association, joint
venture or other business entity of which (A) more than 15% of (i) the
outstanding capital stock having (in the absence of contingencies) ordinary
voting power to elect a majority of the board of directors or other managing
body of such entity, (ii) in the case of a partnership or limited liability
company, the interest in the capital or profits of such partnership or limited
liability company or (iii) in the case of a trust, estate, association, joint
venture or other entity, the beneficial interest in such trust, estate,
association or other entity business is, at the time of determination, owned or
controlled directly or indirectly through one or more intermediaries, by such
entity, or (B) is under the actual control of the Company.  As of the Closing
Date, the Company has no Subsidiaries.


(b)         Outstanding Stock.  All issued and outstanding shares of capital
stock and equity interests in the Company have been duly authorized and validly
issued and are fully paid and non-assessable.


(c)         Authority; Enforceability.  This Agreement, the New Notes, the
Security Interest Documents, and any other agreements delivered or required to
be delivered together with or pursuant to this Agreement or in connection
herewith (collectively “Transaction Documents”) have been duly authorized,
executed and delivered by the Company and are valid and binding agreements of
the Company, enforceable in accordance with their terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors’ rights generally and
to general principles of equity.   The Company has full corporate power and
authority necessary to enter into and deliver the Transaction Documents and to
perform its obligations thereunder.


(d)         Capitalization and Additional Issuances.   The authorized and
outstanding capital stock of the Company and Subsidiaries on a fully diluted
basis as of the date of this Agreement and the Closing Date (not including the
Securities) are set forth on Schedule 5(d).  Except as set forth on Schedule
5(d), there are no options, warrants, or rights to subscribe to, securities,
rights, understandings or obligations convertible into or exchangeable for or
giving any right to subscribe for any shares of capital stock or other equity
interest of the Company or any of the Subsidiaries.  The only officer, director,
employee and consultant stock option or stock incentive plan or similar plan
currently in effect or contemplated by the Company is described on Schedule
5(d).  Except as set forth on Schedule 5(d), there are no outstanding agreements
or preemptive or similar rights affecting the Company's Common Stock.
 
 
5

--------------------------------------------------------------------------------

 


(e)         Consents.  No consent, approval, authorization or order of any
court, governmental agency or body or arbitrator having jurisdiction over the
Company, or any of its Affiliates, the OTC Bulletin Board (the “Bulletin Board”)
or the Company's holders of the Company’s common stock as a class is required
for the execution by the Company of the Transaction Documents and compliance and
performance by the Company of its obligations under the Transaction Documents,
including, without limitation, the issuance and sale of the Securities.  The
Transaction Documents and the Company’s performance of its obligations
thereunder have been approved by the Company’s Board of Directors.  No consent,
approval, order or authorization of, or registration, qualification,
designation, declaration or filing with, any governmental authority in the
world, including, without limitation, the United States, or elsewhere is
required by the Company or any Affiliate of the Company in connection with the
consummation of the transactions contemplated by this Agreement, except for the
filing with the Commission of a current report on Form 8-K disclosing the
offering of securities described herein (the “Offering”), Form D and respective
“blue sky’ filings, and as would not otherwise have a Material Adverse Effect on
the consummation of any of the other agreements, covenants or commitments of the
Company or any Subsidiary contemplated by the other Transaction Documents. Any
such qualifications and filings will, in the case of qualifications, be
effective on the Closing and will, in the case of filings, be made within the
time prescribed by law.


(f)          No Violation or Conflict.   Assuming the representations and
warranties of the Subscriber in Section 4 are true and correct, and the Fourth
Consent and Waiver Agreement of even date herewith among the Company, Alpha
Capital Anstalt, Adventure Ventures LLC and Whalehaven Capital Fund Ltd., DPIT 5
LLC, OJA LLC (a form of which is annexed hereto as Exhibit B) (the “Fourth
Consent and Waiver”) is in full force and effect, neither the issuance and sale
of the Securities nor the performance of the Company’s obligations under this
Agreement and all other agreements entered into by the Company relating thereto
by the Company will:


(i)           violate, conflict with, result in a breach of, or constitute a
default (or an event which with the giving of notice or the lapse of time or
both would be reasonably likely to constitute a default) under (A) the amended
and restated certificate of incorporation or bylaws of the Company, (B) to the
Company’s knowledge, any decree, judgment, order, law, treaty, rule, regulation
or determination applicable to the Company of any court, governmental agency or
body, or arbitrator having jurisdiction over the Company or over the properties
or assets of the Company or any of its Affiliates, (C) the terms of any bond,
debenture, note or any other evidence of indebtedness, or any agreement, stock
option or other similar plan, indenture, lease, mortgage, deed of trust or other
instrument to which the Company or any of its Affiliates is a party, by which
the Company or any of its Affiliates is bound, or to which any of the properties
of the Company or any of its Affiliates is subject, or (D) the terms of any
“lock-up” or similar provision of any underwriting or similar agreement to which
the Company, or any of its Affiliates is a party except, in each case, any
violation, conflict, breach, or default that would not have a Material Adverse
Effect; or


(ii)           result in the creation or imposition of any lien, charge or
encumbrance upon the Securities or any of the assets of the Company or any of
its Affiliates except in favor of each Subscriber as described herein; or


(iii)           result in the activation of any anti-dilution rights or a reset
or repricing of any debt, equity or security instrument of any creditor or
equity holder of the Company, or the holder of the right to receive any debt,
equity or security instrument of the Company nor result in the acceleration of
the due date of any obligation of the Company; or


                (iv)           result in the triggering of any rights of first
refusal, pre-emptive rights, participation rights, piggy-back or other
registration rights of any person or entity holding securities of the Company or
having the right to receive securities of the Company or pursuant to any
agreement with the Company.
 
 
6

--------------------------------------------------------------------------------

 


(g)         The Securities.  The Securities upon issuance:


(i)           are, or will be, free and clear of any security interests, liens,
claims or other encumbrances, subject only to restrictions upon transfer under
the 1933 Act and any applicable state securities laws;


(ii)           subject to the accuracy of the representations of the Subscribers
set forth in Section 4, the Notes have been or will be duly and validly
authorized and on the dates of issuance of the Notes and the Conversion Shares
upon conversion of the Notes, such Notes and Conversion Shares will be duly and
validly issued, fully paid and non-assessable and if registered pursuant to the
1933 Act and resold pursuant to an effective registration statement, will be
free-trading, unrestricted and unlegended;


(iii)           will not have been issued or sold in violation of any preemptive
or other similar rights of the holders of any securities of the Company or
rights to acquire securities or debt of the Company, assuming the execution and
delivery of the Third Consent and Waiver;


(iv)           will not subject the holders thereof to personal liability by
reason of being such holders; and


               (v)           assuming the representations and warranties of the
Subscribers as set forth in Section 4 hereof are true and correct, will not
result in a violation of Section 5 under the 1933 Act.


(h)         Litigation.  There is no pending or, to the best knowledge of the
Company, threatened action, suit, proceeding or investigation before any court,
governmental agency or body, or arbitrator having jurisdiction over the Company,
or any of its Affiliates that would affect the execution by the Company or the
complete and timely performance by the Company of its obligations under the
Transaction Documents.  Except as disclosed in the Reports, there is no pending
or, to the best knowledge of the Company, basis for or threatened action, suit,
proceeding or investigation before any court, governmental agency or body, or
arbitrator having jurisdiction over the Company, or any of its Affiliates which
litigation if adversely determined would have a Material Adverse Effect.


(i)          No Market Manipulation.  The Company and its Affiliates have not
taken, and will not take, directly or indirectly, any action designed to, or
that might reasonably be expected to, cause or result in stabilization or
manipulation of the price of the Common Stock to facilitate the sale or resale
of the Securities or affect the price at which the Securities may be issued or
resold.


(j)          Information Concerning Company.  The Reports and Other Written
Information contain all material information relating to the Company and its
operations and financial condition as of their respective dates which
information is required to be disclosed therein.   Since April 27, 2012, and
except as disclosed in the Reports or modified in Other Written Information or
in the Schedules hereto, there has been no Material Adverse Effect relating to
the Company. The Reports and Other Written Information including the financial
statements included therein do not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein, taken as a whole, not misleading in light of the
circumstances and when made.  The financial statements of the Company included
in the Reports comply as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the
Commission or other applicable rules and regulations with respect thereto.  Such
financial statements have been prepared in accordance with United States
generally accepted accounting principles (“GAAP”) applied on a consistent basis
during the periods involved (except (i) as may be otherwise indicated in such
financial statements or the notes thereto or (ii) in the case of unaudited
interim statements, to the extent they may not include footnotes or may be
condensed or summary statements), and fairly present in all material respects
the financial position of the Company and its subsidiaries as of the dates
thereof and the results of operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments).
 
 
7

--------------------------------------------------------------------------------

 


(k)         Solvency.   Without taking into account the Company’s debt
obligations to Alpha Capital Anstalt, Adventure Ventures LLC, Whalehaven Capital
Fund Ltd., DPIT 5 LLC and OJA LLC, based on the financial condition of the
Company as of the Closing Date, but assuming receipt by or on the Company’s
behalf of the net proceeds of the Offering, (i) the Company’s fair saleable
value of its assets exceeds the amount that will be required to be paid on or in
respect of the Company’s existing debts and other liabilities (including known
contingent liabilities) as they mature; (ii) the Company’s assets do not
constitute unreasonably small capital to carry on its business for the current
fiscal year as now conducted and as proposed to be conducted including its
capital needs taking into account the particular capital requirements of the
business conducted by the Company, and projected capital requirements and
capital availability thereof; and (iii) the current cash flow of the Company,
together with the proceeds the Company would receive, were it to liquidate all
of its assets, after taking into account all anticipated uses of the cash, would
be sufficient to pay all amounts on or in respect of its debt when such amounts
are required to be paid.  The Company does not intend to incur additional debts
beyond its ability to pay such debts as they mature (taking into account the
timing and amounts of cash to be payable on or in respect of its debt).


(l)          Defaults.   The Company is not in violation of its certificate of
incorporation or bylaws.   Except as set forth in Schedule 5(l), the Company is
(i) not in default under or in violation of any other material agreement or
instrument to which it is a party or by which it or any of its properties are
bound or affected, which default or violation would have a Material Adverse
Effect, (ii) not in default with respect to any order of any court, arbitrator
or governmental body or subject to or party to any order of any court or
governmental authority arising out of any action, suit or proceeding under any
statute or other law respecting antitrust, monopoly, restraint of trade, unfair
competition or similar matters, or (iii) not in violation of any statute, rule
or regulation of any governmental authority which violation would have a
Material Adverse Effect.


(m)        No Integrated Offering.   Except for the issuance of the Prior Notes
(as hereinafter defined) to Whalehaven Capital Fund Limited, Alpha Capital
Anstalt, Adventure Ventures LLC, DPIT 5 LLC and OJA LLC, neither the Company,
nor any of its Affiliates, nor any person acting on its or their behalf, has
directly or indirectly made any offers or sales of any security of the Company
nor solicited any offers to buy any security of the Company under circumstances
that would cause the offer of the Securities pursuant to this Agreement to be
integrated with prior offerings by the Company for purposes of the 1933 Act or
any applicable stockholder approval provisions, including, without limitation,
under the rules and regulations of the Bulletin Board.  No prior offering will
impair the exemptions relied upon in this Offering or the Company’s ability to
timely comply with its obligations hereunder.  Neither the Company nor any of
its Affiliates will take any action or steps that would cause the offer or
issuance of the Securities to be integrated with other offerings which would
impair the exemptions relied upon in this Offering or the Company’s ability to
timely comply with its obligations hereunder.  The Company will not conduct any
offering other than the transactions contemplated hereby that may be integrated
with the offer or issuance of the Securities that would impair the exemptions
relied upon in this Offering or the Company’s ability to timely comply with its
obligations hereunder.


(n)         No General Solicitation.   Neither the Company, nor any of its
Affiliates, nor to its knowledge, any person acting on its or their behalf, has
engaged in any form of general solicitation or general advertising (within the
meaning of Regulation D under the 1933 Act) in connection with the offer or sale
of the Securities.
 
 
8

--------------------------------------------------------------------------------

 


(o)         No Undisclosed Liabilities.  The Company has no liabilities or
obligations which are material, individually or in the aggregate, other than
those incurred in the ordinary course of the Company’s business since April 27,
2012 or as disclosed in the Reports, and which, individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.


(p)         No Undisclosed Events or Circumstances.  Since April 27, 2012,
except as disclosed in the Reports, and except as set forth on Schedule 5(p), no
event or circumstance has occurred or exists with respect to the Company or its
businesses, properties, operations or financial condition, that, under
applicable law, rule or regulation, requires public disclosure or announcement
prior to the date hereof by the Company but which has not been so publicly
announced or disclosed in the Reports.


(q)         Dilution. The Company’s executive officers and directors understand
the nature of the Securities being sold hereby and recognize that the issuance
of the Securities will have a potential dilutive effect on the equity holdings
of other holders of the Company’s equity or rights to receive equity of the
Company.  The board of directors of the Company has concluded, in its good faith
business judgment, that the issuance of the Securities is in the best interests
of the Company.  The Company specifically acknowledges that its obligation to
issue the Conversion Shares upon conversion of the Notes is binding upon the
Company and enforceable regardless of the dilution such issuance may have on the
ownership interests of other stockholders of the Company or parties entitled to
receive equity of the Company.


(r)          No Disagreements with Accountants and Lawyers.  There are no
material disagreements of any kind presently existing, or reasonably anticipated
by the Company to arise, between the Company and the accountants and lawyers
previously and presently employed by the Company, including, but not limited to,
disputes or conflicts over payment owed to such accountants and lawyers, nor
have there been any such disagreements during the two years prior to the Closing
Date.


(s)         Investment Company.   Neither the Company nor any Affiliate of the
Company is an “investment company” within the meaning of the Investment Company
Act of 1940, as amended.


(t)          Foreign Corrupt Practices.  Neither the Company, nor to the
knowledge of the Company, any agent or other person acting on behalf of the
Company, has (i) directly or indirectly, used any funds for unlawful
contributions, gifts, entertainment or other unlawful expenses related to
foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Company (or made by any person
acting on its behalf of which the Company is aware) which is  in violation of
law, or (iv) violated in any material respect any provision of the Foreign
Corrupt Practices Act of 1977, as amended.


(u)         Reporting Company/Shell Company. The Company is a publicly-held
company which complies with the reporting obligations pursuant to Section 13 and
Section 15(d) of the Securities Exchange Act of 1934, as amended (the "1934
Act").  Pursuant to the provisions of the 1934 Act, the Company has timely filed
all reports and other materials required to be filed thereunder with the
Commission during the preceding twelve months.  As of the Closing Date, the
Company is not a “shell company” as that term is employed in Rule 144 under the
1933 Act.


(v)         Listing. The Company's Common Stock is quoted on the Bulletin Board
under the symbol SUSA.  The Company has not received any pending oral or written
notice that its Common Stock is not eligible nor will become ineligible for
quotation on the Bulletin Board nor that its Common Stock does not meet all
requirements for the continuation of such quotation and the Company satisfies
all the requirements for the continued quotation of its Common Stock on the
Bulletin Board.
 
 
9

--------------------------------------------------------------------------------

 


(w)        DTC Status.   The Company is a DTC eligible issuer. The name,
address, telephone number, fax number, contact person and email address of the
Company transfer agent is set forth on Schedule 5(w) hereto.


(x)          Anti-Takeover Provisions. The Company and its Board of Directors
will have taken as of the Closing Date all necessary action, if any, in order to
render inapplicable any control share acquisition, business combination, poison
pill (including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s amended and restated certificate of
incorporation (or similar charter documents) or the laws of its jurisdiction of
incorporation that are or could become applicable to the Subscribers as a result
of the Subscribers and the Company fulfilling their obligations or exercising
their rights under the Transaction Documents, including without limitation as a
result of the Company’s issuance of the Notes and Conversion Shares and the
Subscribers’ ownership of the Notes and Conversion Shares.


(y)         Title to Assets.  The Company has good and marketable title to all
of its real and personal property reflected in the Reports, free and clear of
any mortgages, pledges, charges, liens, security interests or other
encumbrances, except for those that, individually or in the aggregate, do not
cause and are not reasonably likely to cause a Material Adverse Effect. All
leases of the Company are valid and subsisting and in full force and effect.


(z)          Compliance with Law. The business of the Company has been and is
presently being conducted in accordance with all applicable federal, state,
local and foreign governmental laws, rules, regulations and ordinances, except
for such noncompliance that, individually or in the aggregate, would not cause a
Material Adverse Effect. The Company has all franchises, permits, licenses,
consents and other governmental or regulatory authorizations and approvals
necessary for the conduct of its business as now being conducted by it unless
the failure to possess such franchises, permits, licenses, consents and other
governmental or regulatory authorizations and approvals, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.


(aa)       Taxes. The Company has accurately prepared and filed all federal,
state, foreign and other tax returns required by law to be filed by it, has paid
or made provisions for the payment of all taxes shown to be due and all
additional assessments, and adequate provisions have been and are reflected in
the financial statements of the Company for all current taxes and other charges
to which the Company is subject and that are not currently due and payable. None
of the federal income tax returns of the Company have been audited by the
Internal Revenue Service (the “IRS”). The Company has no knowledge of any
additional assessments, adjustments or contingent tax liability (whether federal
or state) of any nature whatsoever, whether pending or threatened against the
Company for any completed tax period, nor of any basis for any such assessment,
adjustment or contingency.


(bb)       Intellectual Property. The Company owns or possesses all patents,
trademarks, domain names (whether or not registered) and any patentable
improvements or copyrightable derivative works thereof, websites and
intellectual property rights relating thereto, service marks, trade names,
copyrights, licenses and authorizations as set forth in the Reports, and all
rights with respect to the foregoing, which are necessary for the conduct of its
business as now conducted without any conflict with the rights of others except
for such conflicts that would not result in a Material Adverse Effect.
 
 
10

--------------------------------------------------------------------------------

 


(cc)       Environmental Compliance. The Company has obtained all approvals,
authorization, certificates, consents, licenses, orders and permits or other
similar authorizations of all governmental authorities, or from any other
person, that are required under any Environmental Laws and used in its business
or in the business of any of its subsidiaries, unless the failure to possess
such approvals, authorizations, certificates, consents, licenses, orders or
permits, individually or in the aggregate could not reasonably be expected to
have a Material Adverse Effect. “Environmental Laws” shall mean all applicable
laws relating to the protection of the environment, including, without
limitation, all requirements pertaining to reporting, licensing, permitting,
controlling, investigating or remediating emissions, discharges, releases or
threatened releases of hazardous substances, chemical substances, pollutants,
contaminants or toxic substances, materials or wastes, whether solid, liquid or
gaseous in nature, into the air, surface water, groundwater or land, or relating
to the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of hazardous substances, chemical substances, pollutants,
contaminants or toxic substances, material or wastes, whether solid, liquid or
gaseous in nature. Except for such instances as would not individually or in the
aggregate have a Material Adverse Effect, the Company is also in compliance with
all other limitations, restrictions, conditions, standards, requirements,
schedules and timetables required or imposed under all Environmental Laws and
there are no past or present events, conditions, circumstances, incidents,
actions or omissions relating to or in any way affecting the Company that
violate or may violate any Environmental Law after the Closing Date or that may
give rise to any environmental liability, or otherwise form the basis of any
claim, action, demand, suit, proceeding, hearing, study or investigation (i)
under any Environmental Law, or (ii) based on or related to the manufacture,
processing, distribution, use, treatment, storage (including without limitation
underground storage tanks), disposal, transport or handling, or the emission,
discharge, release or threatened release of any hazardous substance.


(dd)       Books and Record Internal Accounting Controls. The books and records
of the Company and its Subsidiaries accurately reflect in all material respects
the information relating to the business of the Company and its Subsidiaries,
the location and collection of their assets, and the nature of all transactions
giving rise to the obligations or accounts receivable of the Company or any
Subsidiary. As noted in the Company’s annual report on Form 10-K for the year
ended December 31, 2011, the Company’s management conducted an evaluation of the
Company’s internal control over financial reporting as of December 31, 2011, and
concluded that the Company’s internal control over financial reporting was not
effective as of December 31, 2011.  The Company’s management conducted an
evaluation of the Company’s disclosure controls and procedures as of December
31, 2011 and concluded that the Company’s disclosure controls and procedures are
not effective to provide reasonable assurance that (i) information required to
be disclosed by the Company in reports filed or submitted under the Exchange Act
is accumulated and communicated to management to allow timely decisions
regarding required disclosure by the Company, and (ii) information required to
be disclosed in reports that filed or submitted under the Exchange Act is
recorded, processed, summarized and reported within the time periods specified
in the Commission’s rules and forms.


(ee)       Material Agreements. The Company has in all material respects
performed all the obligations required to be performed by them to date under the
Material Agreements, has received no notice of default and is not in default
under any Material Agreement now in effect, the result of which could cause a
Material Adverse Effect. No written or oral contract, instrument, agreement,
commitment, obligation, plan or arrangement of the Company or of any Subsidiary
limits or shall limit the payment of dividends on the Common Stock. “Material
Agreement” means any written or oral contract, instrument, agreement,
commitment, obligation, plan or arrangement, a copy of which would be required
to be filed with the Commission as an exhibit to a registration statement on
Form S-1 or applicable form if the Company was registering securities under the
Securities Act.
 
 
11

--------------------------------------------------------------------------------

 


(ff)         Transactions with Affiliates. Except as set forth in the Reports,
there are no loans, leases, agreements, contracts, royalty agreements,
management contracts or arrangements or other continuing transactions between
(i) the Company or any Subsidiary on the one hand, and (ii) on the other hand,
any officer or director of the Company, or any of its Subsidiaries, or any
Affiliate.


(gg)       Sarbanes-Oxley Act. Except as set forth in the Reports, the Company
is in material compliance with the applicable provisions of the Sarbanes-Oxley
Act of 2002 (the “Sarbanes-Oxley Act”), and the rules and regulations
promulgated thereunder that are effective, and intends to comply with other
applicable provisions of the Sarbanes-Oxley Act and the rules and regulations
promulgated thereunder upon the effectiveness of such provisions.


(hh)       Reserved.


(ii)          Off-Balance Sheet Arrangements. There is no transaction,
arrangement, or other relationship between the Company or any Subsidiary of the
Company and an unconsolidated or other off balance sheet entity that is not
disclosed in its financial statements that should be disclosed in accordance
with GAAP and that would be reasonably likely to have a Material Adverse Effect.


(jj)          Material Non-Public Information. Except with respect to the
transactions contemplated hereby that will be publicly disclosed, the Company
has not provided any Subscriber or its agents or counsel with any information
that the Company believes constitutes material non-public information.


(kk)        Reserved.


(ll)          Company and Subsidiaries.  The Company makes each of the
representations contained in Sections 5(a), (b), (c), (d), (e), (f), (h), (j),
(k), (l), (o), (p), (r), (s), (t), (u), (v), (w), (x), (y), (z), (aa), (bb),
(cc), (dd), (ee), and (gg) of this Agreement, as same relate or could be
applicable to each Subsidiary.  All representations made by or relating to the
Company of a historical or prospective nature and all undertakings described in
Section 9 shall relate, apply and refer to the Company and Subsidiaries and
their successors.


(mm)     Correctness of Representations.  The Company represents that the
foregoing representations and warranties are true and correct as of the date
hereof in all material respects, and, unless the Company otherwise notifies the
Subscribers prior to the Closing Date, shall be true and correct in all material
respects as of the Closing Date; provided, that, if such representation or
warranty is made as of a different date, in which case such representation or
warranty shall be true as of such date.


(nn)       Survival.  The foregoing representations and warranties shall survive
the Closing Date.


6.           Regulation D Offering/Legal Opinions.  The offer and issuance of
the Securities to the Subscribers is being made pursuant to the exemption from
the registration provisions of the 1933 Act afforded by Section 4(2) or Section
4(6) of the 1933 Act and/or Rule 506 of Regulation D promulgated thereunder.  On
the Closing Date, the Company will provide an opinion to the Subscribers from
the Company’s legal counsel in the form acceptable to Subscribers.  The Company
will provide, at the Company’s expense, to the Subscribers and the Company’s
transfer agent, such other legal opinions, if any, as are reasonably necessary
in each Subscriber’s opinion for the issuance and resale of Notes and Conversion
Shares pursuant to an effective registration statement, Rule 144 under the 1933
Act or an exemption from registration.
 
 
12

--------------------------------------------------------------------------------

 


                     7.1.       Conversion of Notes.


(a)           Upon the conversion of a New Note or part thereof, the Company
shall, at its own cost and expense, take all necessary action, including
obtaining and delivering an opinion of counsel to assure that the Company’s
transfer agent shall issue stock certificates in the name of a Subscriber (or
its permitted nominee) or such other persons as designated by Subscriber and in
such denominations to be specified at conversion representing the number of
shares of Common Stock issuable upon such conversion.  The Company warrants that
no instructions other than these instructions have been or will be given to the
transfer agent of the Company’s Common Stock and that the certificates
representing such shares shall contain no legend other than the legend set forth
in Section 4(h).  If and when a Subscriber sells the Conversion Shares, assuming
(i) a registration statement including such Conversion Shares for registration
has been filed with the Commission, is effective and the prospectus, as
supplemented or amended, contained therein is current and (ii) Subscriber or its
agent confirms in writing to the transfer agent, the Company and the Company’s
counsel that Subscriber has complied with the prospectus delivery requirements
and the plan of distribution contained therein, the Company will reissue the
Conversion Shares without restrictive legend and the Conversion Shares will be
free-trading, and freely transferable.  In the event that a Subscriber complies
with an exemption from registration, the Company will promptly instruct its
counsel to issue to the transfer agent an opinion permitting removal of the
legend, provided that Subscriber delivers reasonably requested representations
in support of such opinion and applicable law permits such shares to be resold
without restriction.


(b)           Each Subscriber will give notice of its decision to exercise its
right to convert its New Note, interest, or part thereof by telecopying, or
otherwise delivering a completed Notice of Conversion (a form of which is
annexed as Exhibit A to the Note) to the Company via confirmed telecopier
transmission or otherwise pursuant to Section 13(a) of this
Agreement.  Subscribers will not be required to surrender the New Note until the
New Note has been fully converted or satisfied.  Each date on which a Notice of
Conversion is telecopied to the Company in accordance with the provisions hereof
by 6 PM Eastern Time (“ET”) (or if received by the Company after 6 PM ET, then
the next business day) shall be deemed a “Conversion Date.”  The Company will
itself or cause the Company’s transfer agent to transmit the Company’s Common
Stock certificates representing the Conversion Shares issuable upon conversion
of the New Note to Subscriber via express courier for receipt by Subscriber
within three (3) business days after the Conversion Date (such third day being
the “Delivery Date”).  In the event the Conversion Shares are transferable
without restriction under applicable securities law and otherwise eligible for
electronic transfer, then delivery of the Shares must be made by electronically
transmitting the Shares by crediting the account of Subscriber’s prime broker
with the Depository Trust Company through its Deposit Withdrawal Agent
Commission system, if such transfer agent participates in such DWAC system,
provided request for such electronic transfer has been made by the
Subscriber.   A New Note representing the balance of the new Note not so
converted will be provided by the Company to Subscriber if requested by
Subscriber, provided Subscriber delivers the original New Note to the Company.


(c)           The Company understands that a delay in the delivery of the
Conversion Shares in the form required pursuant to Section 7.1 hereof later than
the Delivery Date could result in economic loss to the Subscribers.  As
compensation to Subscribers for such loss, the Company agrees to pay (as
liquidated damages and not as a penalty) to each applicable Subscriber for late
issuance of Conversion Shares in the form required pursuant to Section 7.1
hereof upon Conversion of the Note, the amount of $100 per business day after
the Delivery Date for the first ten (10) business days and thereafter $20 per
business day for each $10,000 of New Note principal amount and interest (and
proportionately for other amounts) being converted of the corresponding
Conversion Shares which are not timely delivered.  The Company shall pay any
payments incurred under this Section upon demand.  Furthermore, in addition to
any other remedies which may be available to the Subscribers, in the event that
the Company fails for any reason to effect delivery of the Conversion Shares on
or before the Delivery Date, the Subscriber will be entitled to revoke all or
part of the relevant Notice of Conversion by delivery of a notice to such effect
to the Company whereupon the Company and Subscriber shall each be restored to
their respective positions immediately prior to the delivery of such notice,
except that the damages payable in connection with the Company’s default shall
be payable through the date notice of revocation or rescission is given to the
Company.
 
 
13

--------------------------------------------------------------------------------

 


         7.2.       Mandatory Redemption at Subscriber’s Election.  In the event
(i) the Company is prohibited from issuing Conversion Shares, (ii) upon the
occurrence of any other Event of Default (as defined in the Note, this Agreement
or any other Transaction Document), that continues beyond any applicable cure
period, (iii) a Change in Control (as defined below) occurs, or (iv) upon the
liquidation, dissolution or winding up of the Company or any Subsidiary, then at
the Subscriber's election, the Company must pay to each Subscriber not later
than ten (10) days after receiving request by such Subscriber ("Mandatory
Redemption Payment Date"), a sum of money determined by multiplying up to the
outstanding principal amount of the New Note designated by each such Subscriber
by, at Subscriber’s election, the greater of (i) 120%, or (ii) a fraction the
numerator of which is the highest closing price of the Common Stock for the
thirty days preceding the date demand is made by Subscriber pursuant to this
Section 7.2 and the denominator of which is the lowest applicable conversion
price during such thirty (30) day period, plus accrued but unpaid interest and
any other amounts due under the Transaction Documents ("Mandatory Redemption
Payment"). Upon receipt of the Mandatory Redemption Payment, the corresponding
New Note principal, interest and other amounts will be deemed paid and no longer
outstanding.  The Subscriber may rescind the election to receive a Mandatory
Redemption Payment at any time until such payment is actually
received.  Liquidated damages calculated pursuant to Section 7.1(c) hereof, that
have been paid or accrued for the ten (10) day period prior to the actual
receipt of the Mandatory Redemption Payment by such Subscriber shall be credited
against the Mandatory Redemption Payment provided the balance of the Mandatory
Redemption Payment is timely paid.  For purposes of this Section 7.2, “Change in
Control” shall mean (i) the Company  becoming a Subsidiary of another entity
(other than a corporation formed by the Company for purposes of reincorporation
in another U.S. jurisdiction), (ii) the sale, lease or transfer of substantially
all the assets of the Company or any Subsidiary, (iii) a business transaction or
reorganization as a result of which the shareholders of the Company immediately
prior to the transaction or reorganization hold less than a majority of the
voting interests of the surviving corporation or other entity after the
transaction or reorganization, or any similar corporate or other reorganization
on or after the Closing Date, (iv) a majority of the members of the Company’s
board of directors as of the Closing Date no longer serving as directors of the
Company, except as a result of natural causes or as a result of hiring
additional outside directors in order to meet appropriate stock exchange
requirements, or (v) Charles Merchant, Sr. no longer being a director and chief
executive officer of the Company after his initial appointment to such
positions.     Notwithstanding the foregoing, the parties hereto acknowledge and
agree that the transactions contemplated by this Agreement, the Land Purchase
(as such term is defined in the Information Statement and used herein) and/or
the Distribution shall not constitute a Change of Control.


7.3.        Maximum Conversion.  A Subscriber shall not be entitled to convert
on a Conversion Date that amount of a New Note nor may the Company make any
payment including principal, interest, or liquidated or other damages by
delivery of Conversion Shares in connection with that number of Conversion
Shares which would be in excess of the sum of (i) the number of shares of Common
Stock beneficially owned by such Subscriber and its Affiliates on a Conversion
Date or payment date, and (ii) the number of Conversion Shares issuable upon the
conversion of the New Note with respect to which the determination of this
provision is being made on a calculation date, which would result in beneficial
ownership by Subscriber and its Affiliates of more than 4.99% of the outstanding
shares of Common Stock of the Company on such Conversion Date.  For the purposes
of the immediately preceding sentence, beneficial ownership shall be determined
in accordance with Section 13(d) of the Securities Exchange Act of 1934, as
amended, and Rule 13d-3 thereunder.  Subject to the foregoing, the Subscriber
shall not be limited to aggregate conversions of only 4.99% and aggregate
conversions by the Subscriber may exceed 4.99%.  To the extent that the
limitation contained in this Section 7.3 applies, the determination of whether a
New Note is convertible (in relation to other securities owned by the Subscriber
together with any Affiliates) and of which a portion of a New Note is
convertible shall be in the sole discretion of the Subscriber, and the
submission of a Conversion Notice shall be deemed to be the Subscriber’s
determination of whether a New Note is convertible (in relation to other
securities owned by the Subscriber together with any Affiliates) and of which
portion of a New Note is exercisable, in each case subject to such aggregate
percentage limitation, and the Company shall have no obligation to verify or
confirm the accuracy of such determination.  The Subscriber may modify the
permitted beneficial ownership amount upon and effective after 61 days prior
written notice to the Company.  Subscriber may allocate which of the equity of
the Company deemed beneficially owned by Subscriber shall be included in the
4.99% amount described above and which shall be allocated to the excess above
4.99%.
 
 
14

--------------------------------------------------------------------------------

 


7.4.        Injunction Posting of Bond.  In the event a Subscriber shall elect
to convert a New Note or part thereof, the Company may not refuse conversion or
exercise based on any claim that Subscriber or anyone associated or affiliated
with Subscriber has been engaged in any violation of law, or for any other
reason, unless, a final non-appealable injunction from a court made on notice to
Subscriber, restraining and or enjoining conversion of all or part of such New
Note shall have been sought and obtained by the Company or the Company has
posted a surety bond for the benefit of Subscriber in the amount of 120% of the
greater of the outstanding principal and accrued but unpaid interest of the New
Note, or aggregate purchase price of the Conversion Shares, which are sought to
be subject to the injunction, which bond shall remain in effect until the
completion of arbitration/litigation of the dispute and the proceeds of which
shall be payable to Subscriber to the extent the judgment or decision is in
Subscriber’s favor.


           7.5.         Buy-In.   In addition to any other rights available to
Subscribers, if the Company fails to deliver to a Subscriber Conversion Shares
by the Delivery Date and if after the Delivery Date Subscriber or a broker on
Subscriber’s behalf purchases (in an open market transaction or otherwise)
shares of Common Stock to deliver in satisfaction of a sale by Subscriber of the
Common Stock which Subscriber was entitled to receive upon such conversion (a
“Buy-In”), then the Company shall pay to Subscriber (in addition to any remedies
available to or elected by the Subscriber) the amount by which (A) Subscriber’s
total purchase price (including brokerage commissions, if any) for the shares of
Common Stock so purchased exceeds (B) the aggregate principal and/or interest
amount of the New Note for which such conversion request was not timely honored
together with interest thereon at a rate of 15% per annum, accruing until such
amount and any accrued interest thereon is paid in full (which amount shall be
paid as liquidated damages and not as a penalty).  For example, if a Subscriber
purchases shares of Common Stock having a total purchase price of $11,000 to
cover a Buy-In with respect to an attempted conversion of $10,000 of New Note
principal and/or interest, the Company shall be required to pay Subscriber
$1,000, plus interest. Subscriber shall provide the Company written notice and
evidence indicating the amounts payable to Subscriber in respect of the Buy-In.


7.6.        Redemption. The New Note shall not be prepayable, redeemable or
callable by the Company, without the Subscriber’s consent except as set forth in
the New Note.


8.           Fees.


(a)           Commission.   The Company on the one hand, and each Subscriber
(for itself only) on the other hand, agree to indemnify the other against and
hold the other harmless from any and all liabilities to any persons claiming
brokerage commissions or finder’s fees on account of services purported to have
been rendered on behalf of the indemnifying party in connection with this
Agreement or the transactions contemplated hereby or in connection with any
investment in the Company at any time, whether or not such investment was
consummated and arising out of such party’s actions.  The Company represents
that there are no parties entitled to receive fees, commissions, or similar
payments in connection with the Offering except for the fees of the Company’s
counsel.
 
 
15

--------------------------------------------------------------------------------

 


(b)           Reserved.


9.           Covenants of the Company.  The Company covenants and agrees with
the Subscribers as follows:


(a)           Stop Orders.  Subject to the prior notice requirement described in
Section 8(n), the Company will advise the Subscribers, within twenty-four hours
after it receives notice of issuance by the Commission, any state securities
commission or any other regulatory authority of any stop order or of any order
preventing or suspending any offering of any securities of the Company, or of
the suspension of the qualification of the Common Stock for offering or sale in
any jurisdiction, or the initiation of any proceeding for any such purpose.  The
Company will not issue any stop transfer order or other order impeding the sale,
resale or delivery of any of the Securities, except as may be required by any
applicable federal or state securities laws and unless contemporaneous notice of
such instruction is given to the Subscribers.


(b)           Listing/Quotation.  The Company shall promptly secure the
quotation or listing of the Conversion Shares upon each national securities
exchange, or automated quotation system upon which the Company’s Common Stock is
quoted or listed and upon which such Conversion Shares are or become eligible
for quotation or listing (subject to official notice of issuance) and shall
maintain same until the last to occur of (i) all the Conversion Shares are
eligible to be transferred or sold by the Subscribers pursuant to a registration
statement or pursuant to Rule 144(b)(1)(i), and have been so eligible for
twenty-four months, (ii) none of the New Notes are outstanding or (iii) twelve
(12) months from the last conversion of a New Note to the extent a New Note is
fully converted prior to repayment (the date of such latest occurrence being the
“End Date”); provided, however that in the event that the Conversion Shares (to
the extent issued) cease to be outstanding or held by the Subscribers, the End
Date shall be the business day immediately preceding such date that the
Conversion Shares (to the extent issued) ceased to be outstanding or held by the
Subscribers. The Company will maintain the quotation or listing of its Common
Stock on the NYSE Amex Equities, Nasdaq Capital Market, Nasdaq Global Market,
Nasdaq Global Select Market, Bulletin Board, or New York Stock Exchange
(whichever of the foregoing is at the time the principal trading exchange or
market for the Common Stock (the “Principal Market”), and will comply in all
respects with the Company’s reporting, filing and other obligations under the
bylaws or rules of the Principal Market, as applicable. Subject to the
limitation set forth in Section 9(n), the Company will provide Subscribers with
copies of all notices it receives notifying the Company of the threatened and
actual delisting of the Common Stock from any Principal Market.  As of the date
of this Agreement and the Closing Date, the Bulletin Board is the Principal
Market.


(c)           Market Regulations.  If required, the Company shall notify the
Commission, the Principal Market and applicable state authorities, in accordance
with their requirements, of the transactions contemplated by this Agreement, and
shall take all other necessary action and proceedings as may be required and
permitted by applicable law, rule and regulation, for the legal and valid
issuance of the Securities to the Subscribers.


(d)           Filing Requirements.  From the date of this Agreement and until
the End Date, the Company will (A) comply in all respects with its reporting and
filing obligations under the 1934 Act, (B) voluntarily comply with all reporting
requirements that are applicable to an issuer with a class of shares registered
pursuant to Section 12(g) of the 1934 Act even if the Company is not subject to
such reporting requirements sufficient to permit Subscriber to be able to resell
the Conversion Shares pursuant to Rule 144(b)(i), and (C) comply with all
requirements related to any registration statement filed pursuant to this
Agreement.  The Company will use its commercially reasonable efforts not to take
any action or file any document (whether or not permitted by the 1933 Act or the
1934 Act or the rules thereunder) to terminate or suspend such registration or
to terminate or suspend its reporting and filing obligations under said acts
until the End Date.  Until the End Date, the Company will continue the listing
or quotation of the Common Stock on a Principal Market and will comply in all
respects with the Company’s reporting, filing and other obligations under the
bylaws or rules of the Principal Market.  The Company agrees to timely file a
Form D with respect to the Securities if required under Regulation D.
 
 
16

--------------------------------------------------------------------------------

 


(e)           Use of Proceeds.   The proceeds of the Offering will be
substantially employed by the Company for the purposes set forth on Schedule
9(e) hereto.  Except as described on Schedule 9(e), the Purchase Price may not
and will not be used for accrued and unpaid officer and director salaries, nor
payment of financing related debt nor redemption of outstanding notes or equity
instruments of the Company nor non-trade payables outstanding on the Closing
Date.


(f)           Reservation.   Prior to the Closing, the Company undertakes to
reserve on behalf of Subscribers from its authorized but unissued Common Stock,
a number of shares of Common Stock equal to 175% of the amount of Common Stock
necessary to allow Subscribers to be able to convert all of the New Notes
[including interest that would accrue thereon through the Maturity Date (as
defined in the New Notes)] (“Required Reservation”).   Failure to have
sufficient shares reserved pursuant to this Section 9(f) at any time shall be a
material default of the Company’s obligations under this Agreement and an Event
of Default under the New Notes.  Without waiving the foregoing requirement, if
at any time New Notes are outstanding the Company has reserved on behalf of the
Subscribers less than 125% of the amount necessary for full conversion of the
outstanding New Note principal and interest at the conversion price in effect on
every such date (“Minimum Required Reservation”), the Company will promptly
reserve the Minimum Required Reservation, or if there are insufficient
authorized and available shares of Common Stock to do so, the Company will take
all action necessary to increase its authorized capital to be able to fully
satisfy its reservation requirements hereunder, including the filing of a
preliminary proxy with the Commission not later than fifteen (15) days after the
first day the Company has reserved less than the Minimum Required
Reservation.  The Company agrees to provide notice to the Subscribers not later
than five days after the date the Company has less than the Minimum Required
Reservation reserved on behalf of the Subscribers.


(g)           DTC Program.  From and after the Closing Date and until the End
Date, the Company will employ as the transfer agent for the Common Stock and
Conversion Shares a participant in the Depository Trust Company Automated
Securities Transfer Program and cause the Common Stock to be transferable
pursuant to such program.


(h)           Taxes.   From the date of this Agreement and until the End Date,
the Company will promptly pay and discharge, or cause to be paid and discharged,
when due and payable, all lawful taxes, assessments and governmental charges or
levies imposed upon the income, profits, property or business of the Company;
provided, however, that any such tax, assessment, charge or levy need not be
paid if the validity thereof shall currently be contested in good faith by
appropriate proceedings and if the Company shall have set aside on its books
adequate reserves with respect thereto, and provided, further, that the Company
will pay all such taxes, assessments, charges or levies forthwith upon the
commencement of proceedings to foreclose any lien which may have attached as
security therefore.


(i)           Insurance.  As reasonably necessary as determined by the Company,
from the Closing Date and until the End Date, the Company will keep its assets
which are of an insurable character insured by financially sound and reputable
insurers against loss or damage by fire, explosion and other risks customarily
insured against by companies in the Company’s line of business and location, in
amounts and to the extent and in the manner customary for companies in similar
businesses similarly situated and located and to the extent available on
commercially reasonable terms.
 
 
17

--------------------------------------------------------------------------------

 


(j)           Books and Records.  From the date of this Agreement and until the
End Date, the Company will keep true records and books of account in which full,
true and correct entries will be made of all dealings or transactions in
relation to its business and affairs in accordance with GAAP applied on a
consistent basis.


(k)           Governmental Authorities.   From the date of this Agreement and
until the End Date, the Company shall maintain in full force and effect its
corporate existence, rights and franchises and all licenses and other rights to
use intellectual property owned or possessed by it and reasonably deemed to be
necessary to the conduct of its business, unless it is sold for value.


(l)           Intellectual Property.  From the date of this Agreement and until
the End Date, the Company shall maintain in full force and effect its corporate
existence, rights and franchises and all licenses and other rights to use
intellectual property owned or possessed by it and reasonably deemed to be
necessary to the conduct of its business, unless it is sold for value.  Schedule
9(l) hereto identifies all of the intellectual property owned by the Company and
Subsidiaries, which schedule includes but is not limited to patents, patents
pending, patent applications, trademarks, tradenames, service marks and
copyrights.


(m)           Properties.  From the date of this Agreement and until the End
Date, the Company will use commercially reasonable efforts to keep all
properties necessary for the conduct of its business in good repair, working
order and condition, reasonable wear and tear excepted, and from time to time
make all necessary and proper repairs, renewals, replacements, additions and
improvements thereto; and the Company will at all times comply with each
provision of all leases and claims to which it is a party or under which it
occupies or has rights to property if the breach of such provision could
reasonably be expected to have a Material Adverse Effect.  The Company will not
abandon any of its assets except for those assets which have negligible or
marginal value or for which it is reasonably prudent to do so under the
circumstances, and except for the contemplated Distribution by the Company of
all of the outstanding shares of Atlantic Green Power Corporation’s common stock
to the stockholders of the Company.


(n)           Confidentiality/Public Announcement.    From the date of this
Agreement and until the End Date, the Company agrees that except in connection
with a Form 8-K, Form 10-Q, Form 10-K and the registration statement or
statements regarding the Subscribers’ Securities or in correspondence with the
Commission regarding same, it will not disclose publicly or privately the
identity of the Subscribers unless expressly agreed to in writing by Subscribers
or only to the extent required by law and then only upon not less than three (3)
days prior notice to Subscribers.  In any event and subject to the foregoing,
the Company undertakes to file a Form 8-K describing the Offering not later than
four (4) business days after the Closing Date.  Prior to the filing date of such
Form 8-K, a draft in the final form will be provided to Subscribers for
Subscribers’ review and approval.  In the Form 8-K, the Company will
specifically disclose the amount of Common Stock outstanding immediately after
the Closing.  Upon  delivery by the Company to the Subscribers after the Closing
Date of any notice or information, in writing, electronically or otherwise, and
while New Notes are held by Subscribers, unless the  Company has in good faith
determined that the matters relating to such notice do not
constitute material, nonpublic information relating to the Company or
Subsidiaries, the Company  shall within four (4) business days after any such
delivery publicly disclose such  material,  nonpublic  information on a current
report on Form 8-K.  In the event that the Company believes that a notice or
communication to Subscribers contains material, nonpublic information relating
to the Company or Subsidiaries, the Company shall so indicate to Subscribers
prior to delivery of such notice or information.  Subscribers will be granted
sufficient time to notify the Company that Subscriber elects not to receive such
information.   In such case, the Company will not deliver such information to
Subscribers.  In the absence of any such indication, Subscribers shall be
allowed to presume that all matters relating to such notice and information do
not constitute material, nonpublic information relating to the Company or
Subsidiaries.
 
 
18

--------------------------------------------------------------------------------

 


            (o)           Non-Public Information.  The Company covenants and
agrees that except for the Reports, Other Written Information and schedules and
exhibits to this Agreement and the Transaction Documents, which information the
Company undertakes to publicly disclose on the Form 8-K described in Section
9(n) above, neither it nor any other person acting on its behalf will at any
time provide any Subscriber or its agents or counsel with any information that
the Company believes constitutes material non-public information, unless prior
thereto such Subscriber, its agent or counsel shall have agreed in writing to
accept such information as described in Section 9(n) above.  The Company
understands and confirms that the Subscribers shall be relying on the foregoing
representations in effecting transactions in securities of the Company.  The
Company agrees that any information known to Subscriber not already made public
by the Company may be made public and disclosed by the Subscriber.


(p)           Negative Covenants.   So long as a New Note is outstanding,
without the consent of a Majority in Interest [as defined in Section 14(j)], the
Company will not and will not permit any of its Subsidiaries to directly or
indirectly:


(i)           create, incur, assume or suffer to exist any pledge,
hypothecation, assignment, deposit arrangement, lien, charge, claim, security
interest, security title, mortgage, security deed or deed of trust, easement or
encumbrance, or preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any lease or title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, and the filing of, or agreement to give, any
financing statement perfecting a security interest under the Uniform Commercial
Code or comparable law of any jurisdiction) (each, a “Lien”) upon any of its
property, whether now owned or hereafter acquired except for:  (A) Liens imposed
by law for taxes that are not yet due or are being contested in good faith and
for which adequate reserves have been established in accordance with generally
accepted accounting principles; (B) carriers’, warehousemen’s, mechanics’,
material men’s, repairmen’s and other like Liens imposed by law, arising in the
ordinary course of business and securing obligations that are not overdue by
more than thirty (30) days or that are being contested in good faith and by
appropriate proceedings; (C) pledges and deposits made in the ordinary course of
business in compliance with workers’ compensation, unemployment insurance and
other social security laws or regulations; (D) deposits to secure the
performance of bids, trade contracts, leases, statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature, in each
case in the ordinary course of business; (E) Liens created with respect to the
financing of the purchase of new property in the ordinary course of the
Company’s business up to the amount of the purchase price of such property; (F)
easements, zoning restrictions, rights-of-way and similar encumbrances on real
property imposed by law or arising in the ordinary course of business that do
not secure any monetary obligations and do not materially detract from the value
of the affected property; and (G) Liens created with respect to the offering of
securities by the Company pursuant to Subscription Agreements dated (w) October
12, 2010 among the Company, Alpha Capital Anstalt and Adventure Ventures LLC,
(x) February 4, 2011 between the Company and Whalehaven Capital Fund Ltd., (y)
February 27, 2012, and (z) April 27, 2012 among the Company, Alpha Capital
Anstalt, Adventure ventures LLC, Whalehaven Capital Fund Ltd., DPIT 5 LLC, and
OJA LLC (each of (A) through (G), a “Permitted Lien”);


                                            (ii)           amend its certificate
of incorporation, bylaws or its charter documents so as to materially and
adversely affect any rights of the Subscribers;


(iii)           repay, repurchase or offer to repay, repurchase or otherwise
acquire or make any cash dividend or cash distribution in respect of any of its
Common Stock, preferred stock, or other equity securities other than to the
extent permitted or required under the Transaction Documents;
 
 
19

--------------------------------------------------------------------------------

 


(iv)           except as set forth on Schedule 9(p)(iv), engage in any
transactions with any officer, director, employee or any Affiliate of the
Company, including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner, in each case in excess of $100,000
[in one or more transactions, all of which will be aggregated for purposes of
this Section 9(p)(iv)] other than (i) for payment of salary, or fees for
services rendered, pursuant to and on the terms of a written contract in effect
at least five days prior to the Closing Date, a copy of which has been provided
to the Subscriber at least four days prior to the Closing Date, which contracts
may be extended on terms customary and reasonable within the marketplace, (ii)
reimbursement for authorized expenses incurred on behalf of the Company, (iii)
for other employee benefits, including stock option agreements under the stock
option plan of the Company described on Schedule 9(p)(iv), or (iv) other
transactions disclosed in the Reports;


(v)           except as set forth on Schedule 9(e), prepay or redeem any
financing related debt or past due obligations or securities outstanding as of
the Closing Date, or past due obligations; or
 
(vi)           incur any Debt other than Permitted Debt or amend, modify or
otherwise change the terms of any Permitted Debt (other than this New Note) in a
manner which would accelerate the scheduled repayment thereof or otherwise be
materially adverse to the interests of the Subscribers. “Debt” means, with
respect to any Person, all liabilities, obligations and indebtedness of such
Person of every kind and nature, including, without limitation: (i) indebtedness
or liability for borrowed money, or for the deferred purchase price of property
or services (including trade obligations); (ii) obligations as lessee under any
leases (including under any capital leases); (iii) any reimbursement or other
obligations under any performance or surety bonds or any letters of credit
issued for the account of such person; (iv) all net obligations in respect of
any derivative products; (v) all guaranties, endorsements (other than for
collection or deposit in the ordinary course of business), and other contingent
obligations to purchase, to provide funds for payment, to supply funds to invest
in any other Person, or otherwise to assure a creditor against loss; and (vi)
obligations secured by any Lien on property owned by such Person, whether or not
the obligations have been assumed. “Permitted Debt” means, with respect to the
Company and each of its direct and indirect Subsidiaries, any of (i) the New
Notes, (ii) trade accounts payable incurred in the ordinary course which are due
no later than 90 calendar days after invoice, (iii) other current liabilities
incurred in the ordinary course of business and not incurred through the
borrowing of money or the obtaining of credit, (iv) obligations under long-term
real property leases incurred in the ordinary course of business, (v) short-term
lease obligations or indebtedness incurred to finance the cost of tangible
personal property up to the value of such property, (vi) Debt in respect of
taxes or other governmental charges which is not yet due or which is being
contested in good faith by appropriate proceedings, and (vii) Debt for borrowed
money to the extent (A) the terms of such Debt do not require or permit payment
of principal thereon until at least ninety (90) days after the Maturity Date (as
defined in the New Notes) and (B) the repayment of such Debt is otherwise
subordinated to the obligations under the New Note upon terms and provisions
reasonably satisfactory to a Majority in Interest of the Subscribers.
 
 
20

--------------------------------------------------------------------------------

 
 
(q)           Offering Restrictions.   For so long as the New Notes are
outstanding, the Company will not enter into any Equity Line of Credit or
similar agreement, nor issue nor agree to issue any floating or Variable Priced
Equity Linked Instruments nor any of the foregoing or equity with price reset
rights (collectively, the “Variable Rate Restrictions”).   For purposes hereof,
“Equity Line of Credit” shall include any transaction involving a written
agreement between the Company and an investor or underwriter whereby the Company
has the right to “put” its securities to the investor or underwriter over an
agreed period of time and at an agreed price or price formula, and “Variable
Priced Equity Linked Instruments” shall include: (A) any debt or equity
securities which are convertible into, exercisable or exchangeable for, or carry
the right to receive additional shares of Common Stock either (1) at any
conversion, exercise or exchange rate or other price that is based upon and/or
varies with the trading prices of or quotations for Common Stock at any time
after the initial issuance of such debt or equity security, or (2) with a fixed
conversion, exercise or exchange price that is subject to being reset at some
future date at any time after the initial issuance of such debt or equity
security due to a change in the market price of the Company’s Common Stock since
date of initial issuance, and (B) any amortizing convertible security which
amortizes prior to its maturity date, where the Company is required or has the
option to (or any investor in such transaction has the option to require the
Company to) make such amortization payments in shares of Common Stock which are
valued at a price that is based upon and/or varies with the trading prices of or
quotations for Common Stock at any time after the initial issuance of such debt
or equity security (whether or not such payments in stock are subject to certain
equity conditions).


(r)             Seniority.  Until the New Notes are fully satisfied or
converted, without written consent of a Majority in Interest, the Company and
Subsidiaries shall not (i) except for Permitted Liens, grant nor allow any
security interest to be taken in any assets of the Company or any Subsidiary or
any Subsidiary’s assets; (ii) except for Permitted Debt, issue or amend any
debt, equity or other instrument which would give the holder thereof directly or
indirectly, a right in any equity or assets of the Company or any Subsidiary or
any right to payment equal to or superior to any right of the Subscribers as
holders of the New Notes in or to such equity, assets or payment (except for
Permitted Liens), nor (iii) except for Permitted Debt, issue or incur any debt
not in the ordinary course of business.


(s)            Notices.   For so long as the Subscribers hold any New Notes, the
Company will maintain a United States address and United States fax number for
notice purposes under the Transaction Documents.


(t)             Transactions with Insiders.  So long as the New Notes are
outstanding without a consent of a Majority in Interest, the Company shall not,
and shall cause each of its Subsidiaries not to, enter into, materially amend,
materially modify or materially supplement, or permit any Subsidiary to enter
into, materially amend, materially modify or materially supplement, any
agreement, transaction, commitment, or arrangement relating to the sale,
transfer or assignment of any of the Company’s tangible or intangible assets
with any of its Insiders (as defined below)(or any persons who were Insiders at
any time during the previous two (2) years), or any Affiliates (as defined
below) thereof, or with any individual related by blood, marriage, or adoption
to any such individual.  [“Affiliate”] for purposes of this Section 9(t) means,
with respect to any person or entity, another person or entity that, directly or
indirectly, (i) has a five percent (5%) or more equity interest in that person
or entity, (ii) has five percent (5%) or more common ownership with that person
or entity, (iii) controls that person or entity, or (iv) shares common control
with that person or entity.  [“Control” or “Controls”] for purposes of the
Transaction Documents means that a person or entity has the power, direct or
indirect, to conduct or govern the policies of another person or entity.  For
purposes hereof, “Insiders” shall mean any officer, director or manager of the
Company, including but not limited to the Company’s president, chief executive
officer, chief financial officer and chief operations officer, and any of their
affiliates or family members.


(u)           Notice of Event of Default.  The Company agrees to notify
Subscriber of the occurrence of an Event of Default (as defined and employed in
the Transaction Documents) not later than five (5) business days after any of
the Company’s officers or directors becomes aware of such Event of Default.
 
 
21

--------------------------------------------------------------------------------

 


(v)           Further Registration Statements.   Until the later of (i) eighteen
(18) months after the Closing Date, or (ii) all of the Registrable Securities
(as defined in Section 11.1) issuable in the Offering have been included in an
effective Registration Statement filed pursuant to Section 11.1, the Company
will not, without the consent of a Majority in Interest (as hereinafter
defined), file with the Commission or with state regulatory authorities any new
registration statements, or amend any already filed registration statement to
increase the amount of Common Stock registered therein, or reduce the price of
which such company securities are registered therein.
 
10.         Covenants of the Company Regarding Indemnification.


(a)           The Company agrees to indemnify, hold harmless, reimburse and
defend the Subscribers, the Subscribers’ officers, directors, agents, counsel,
Affiliates, members, managers, control persons, and principal shareholders,
against any claim, cost, expense, liability, obligation, loss or damage
(including reasonable legal fees) of any nature, incurred by or imposed upon the
Subscribers or any such person which results, arises out of or is based upon (i)
any material misrepresentation by Company or breach of any representation or
warranty by Company in this Agreement, or in any Exhibits or Schedules attached
hereto, in any Transaction Document, or other agreement delivered pursuant
hereto or in connection herewith, now or after the date hereof; or (ii) after
any applicable notice and/or cure periods, any breach or default in performance
by the Company of any covenant or undertaking to be performed by the Company
hereunder, or any other agreement entered into by the Company and Subscribers
relating hereto.


(b)           In no event shall the liability of the Subscribers or permitted
successor hereunder or under any Transaction Document or other agreement
delivered in connection herewith be greater in amount than the dollar amount of
the net proceeds actually received by such Subscriber or successor upon the sale
of Conversion Shares.


11.1.      Registration Rights.  The Company hereby grants the following
registration rights to holders of the Securities.


(i)           On one occasion, commencing fifty (50) days after the Closing
Date, but not later than the earlier of (i) eighteen (18) months after the
Closing Date or (ii) the date when the Conversion Shares can be resold or
transferred by the Subscribers pursuant to Rule 144, without volume or manner of
sale restrictions, upon a written request therefor from any record holder or
holders of more than 50% of the Conversion Shares issued and issuable upon
conversion of the outstanding New Notes, the Company shall prepare and not later
than sixty (60) days after such request (“Filing Date”) file with the Commission
a registration statement under the 1933 Act registering the Registrable
Securities which are the subject of such request, subject to applicable
Commission rules and regulations, for unrestricted public resale by the holder
thereof.  “Registrable Securities” shall mean 125% of the Conversion Shares
issuable upon conversion of the New Note including Conversion Shares issuable
upon conversion of New Note principal and interest calculated at the default
interest rate through one year after the Maturity Date (as defined in the New
Note).  For purposes of Sections 11.1(i) and 11.1(ii), Registrable Securities
shall not include Securities which are (A) registered for resale in an effective
registration statement, (B) included for registration in a pending registration
statement, or (C) which have been issued without further transfer restrictions
after a sale or transfer pursuant to Rule 144 under the 1933 Act.  Upon the
receipt of such request, the Company shall promptly give written notice to all
other record holders of the Registrable Securities that such registration
statement is to be filed and shall include in such registration statement
Registrable Securities for which it has received written requests within ten
days after the Company gives such written notice.  Such other requesting record
holders shall be deemed to have exercised their demand registration right under
this Section 11.1(i).
 
 
22

--------------------------------------------------------------------------------

 


(ii)           If the Company at any time proposes to register any of its
securities under the 1933 Act for sale to the public, whether for its own
account or for the account of other security holders or both, except with
respect to registration statements on Forms S-4, S-8 or another form not
available for registering the Registrable Securities for sale to the public,
provided the Registrable Securities are not otherwise registered for resale by
the Subscribers or Holder pursuant to an effective registration statement, each
such time it will give at least ten (10) days’ prior written notice to the
record holder of the Registrable Securities of its intention so to do. Upon the
written request of the holder, received by the Company within ten (10) days
after the giving of any such notice by the Company, to register any of the
Registrable Securities not previously registered, the Company will cause such
Registrable Securities as to which registration shall have been so requested to
be included with the securities to be covered by the registration statement
proposed to be filed by the Company, all to the extent required to permit the
sale or other disposition of the Registrable Securities so registered by the
holder of such Registrable Securities (the “Seller” or “Sellers”). In the event
that any registration pursuant to this Section 11.1(ii) shall be, in whole or in
part, an underwritten public offering of common stock of the Company, the number
of shares of Registrable Securities to be included in such an underwriting may
be reduced by the managing underwriter if and to the extent that the Company and
the underwriter shall reasonably be of the opinion that such inclusion would
adversely affect the marketing of the securities to be sold by the Company
therein; provided, however, that the Company shall notify the Seller in writing
of any such reduction. Unless the Holder notifies the Company in writing that it
elects to deem the registration statement filed or to be filed pursuant to this
Section 11.1(ii) as a registration statement filed or to be filed pursuant to
Section 11.1(ii), the Company may withdraw or delay or suffer a delay of any
registration statement referred to in this Section 11.1(ii) without thereby
incurring any liability to the Seller.


(iii)           In the event that the Company is required by the Commission to
cutback the number of shares being registered in the registration statement
pursuant to Rule 415, the Company shall reduce the Registrable Securities
proportionately among the Holders based on the amount of Registrable Securities
included therein for each of the Holders (“Registration Cutback”).  The
Registrable Securities shall be reserved and set aside exclusively for the
benefit of each Subscriber, pro rata, and not issued, employed or reserved for
anyone other than each Subscriber.  Not later than twenty (20) days after first
being permitted by applicable Commission rules and regulations, the registration
statement will be amended by the Company or additional registration statements
will be filed by the Company as necessary to register additional shares of
Common Stock to allow the public resale of all Common Stock included in and
issuable by virtue of the Registrable Securities.  Without the written consent
of a Majority in Interest no securities of the Company other than the
Registrable Securities will be included in the registration statement.  It shall
be deemed a default of the Company’s obligations if at any time after the date
the registration statement is declared effective by the Commission (“Actual
Effective Date”) the Company has registered for unrestricted resale on behalf of
the Holders fewer than 90% of the amount of shares of Common Stock required to
be registered therein (the difference between the amount required to be
registered therein and the actual amount of shares registered being the
“Shortfall”).  In such event, the Company shall take all actions necessary to
cause at least 125% of the amount of shares of Common Stock required to be
registered therein to be registered within forty-five (45) days after the first
day such Shortfall exists.  Failure to file the registration statement within
thirty (30) days after the first day such Shortfall first exists or failure to
cause such registration to become effective within forty-five (45) days after
such Shortfall first exists shall be included in the definition of a
Non-Registration Event set forth in Section 11.4.


                         11.2.     Registration Procedures. If and whenever the
Company is required by the provisions of Section 11.1 to effect the registration
of any Registrable Securities under the 1933 Act, the Company will, as
expeditiously as possible:
 
 
23

--------------------------------------------------------------------------------

 


(a)           subject to the timelines provided in this Agreement, prepare and
file with the Commission a registration statement required by Section 11.1 with
respect to such securities and use its commercially reasonable best efforts to
cause such registration statement to become and remain effective for the period
of the distribution contemplated thereby (determined as herein provided),
promptly provide to the holders of the Registrable Securities copies of all
filings and Commission letters of comment and notify the Sellers  (by telecopier
and by e-mail addresses provided by the Subscribers) on or before the
second  business day thereafter that the Company receives notice that (i) the
Commission has no comments or no further comments on the registration statement,
and (ii) the registration statement has been declared effective (failure to
timely provide notice as required by this Section 11.2(a) shall be a material
breach of the Company’s obligation and an Event of Default as defined in the New
Notes and a Non-Registration Event as defined in Section 11.4 of this
Agreement);


(b)           prepare and file with the Commission such amendments and
supplements to such registration statement and the prospectus used in connection
therewith as may be necessary to keep such registration statement effective
until such registration statement has been effective for a period of one (1)
year, and comply with the provisions of the 1933 Act with respect to the
disposition of all of the Registrable Securities covered by such registration
statement in accordance with the Sellers’ intended method of disposition set
forth in such registration statement for such period;
 
 
(c)           furnish to the Sellers, at the Company’s expense, such number of
copies of the registration statement and the prospectus included therein
(including each preliminary prospectus) as such persons reasonably may request
in order to facilitate the public sale or their disposition of the securities
covered by such registration statement or make them electronically available;


(d)           use its commercially reasonable best efforts to register or
qualify the Registrable Securities covered by such registration statement under
the securities or “blue sky” laws of New York and such jurisdictions as the
Sellers shall request in writing, provided, however, that the Company shall not
for any such purpose be required to qualify generally to transact business as a
foreign corporation in any jurisdiction where it is not so qualified or to
consent to general service of process in any such jurisdiction;


(e)           list the Registrable Securities covered by such registration
statement with any securities exchange on which the Common Stock of the Company
is then listed;


(f)           notify the Sellers within twenty-four (24) hours of the happening
of any event of which the Company has knowledge as a result of which the
prospectus contained in such registration statement, as then in effect, includes
an untrue statement of a material fact or omits to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading in light of the circumstances then existing or which becomes subject
to a Commission, state or other governmental order suspending the effectiveness
of the registration statement covering any of the Registrable Securities;


11.3.      Provision of Documents.  It shall be a condition precedent to the
obligations of the Company to complete the registration pursuant to this
Agreement with respect to the Registrable Securities of a particular Subscriber
that such Subscriber shall furnish to the Company in writing such information
and representation letters, including a completed form of a securityholder
questionnaire, with respect to itself and the proposed distribution by it as the
Company may reasonably request to assure compliance with federal and applicable
state securities laws.
 
 
24

--------------------------------------------------------------------------------

 


11.4.      Non-Registration Events.  The Company agrees that the Sellers will
suffer damages if the registration statement is not filed or is not declared
effective by the Commission by the dates described herein and accordingly, if
(A) due to the action or inaction of the Company a registration statement is not
declared effective within five days after receipt by the Company or its
attorneys of a written or oral communication from the Commission that the
registration statement will not be reviewed or that the Commission has no
further comments, (B) if the registration statement described in Section 11.1(i)
or 11.1(ii) is not filed within sixty (60) days after such written request, or
is not declared effective within one hundred and twenty (120) days after the
filing of the registration statement or (C) any registration statement described
in Sections 11.1(i) or 11.1(ii) is filed and declared effective but shall
thereafter cease to be effective without being succeeded within twenty-two (22)
business days by an effective replacement or amended registration statement or
for a period of time which shall exceed forty (45) days in the aggregate per
year (defined as every rolling period of three hundred and sixty-five (365)
consecutive days commencing on the effective date) (each such event shall be a
“Non-Registration Event”), then the Company shall pay to the holder of
Registrable Securities, as Liquidated Damages, an amount equal to two percent
(2%) for each thirty (30) days (or such lesser pro-rata amount for any period of
less than thirty (30) days) of the principal amount of the outstanding New Notes
and purchase price of Conversion Shares issued upon conversion of New Notes held
by Subscribers which are subject to such Non-Registration Event.   The Company
must pay the Liquidated Damages in cash.  The Liquidated Damages must be paid
within ten (10) days after the end of each thirty (30) day period or shorter
part thereof for which Liquidated Damages are payable.  In the event a
registration statement is filed but is withdrawn prior to being declared
effective by the Commission, then such registration statement will be deemed to
have not been filed and Liquidated Damages will be calculated accordingly.  All
oral or written comments received from the Commission relating to a registration
statement must be responded to within fifteen (15) business days after receipt
of comments from the Commission.  Failure to timely respond to Commission
comments is a Non-Registration Event for which Liquidated Damages shall accrue
and be payable by the Company to the holders of Registrable Securities at the
same rate and amounts set forth above calculated from the date the response was
required to have been made.  Liquidated Damages shall not be payable pursuant to
this Section 11.4 in connection with Registrable Securities for such times as
such Registrable Securities may be sold by the holder thereof without volume
limitations or other restrictions pursuant to Section 144(b)(1)(i) of the 1933
Act. Notwithstanding anything to the contrary herein, the no Liquidated Damages
will be due in connection with Registrable Securities subject to a Registration
Cutback and the Company shall not have to pay Liquidated Damages as the result
of such cutback.


11.5.      Expenses.  All expenses incurred by the Company in complying with
Section 11, including, without limitation, all registration and filing fees,
printing expenses (if required), fees and disbursements of counsel and
independent public accountants for the Company, fees and expenses (including
reasonable counsel fees) incurred in connection with complying with state
securities or “blue sky” laws, fees of FINRA, transfer taxes, and fees of
transfer agents and registrars, are called “Registration Expenses.” All
underwriting discounts and selling commissions applicable to the sale of
Registrable Securities are called “Selling Expenses.”  The Company will pay all
Registration Expenses in connection with any registration statement described in
Section 11.  Selling Expenses in connection with each such registration
statement shall be borne by the Seller and may be apportioned among the Sellers
in proportion to the number of shares included on behalf of the Seller relative
to the aggregate number of shares included under such registration statement for
all Sellers, or as all Sellers thereunder may agree.
 
 
25

--------------------------------------------------------------------------------

 


11.6.      Indemnification and Contribution.


(a)           In the event of a registration of any Registrable Securities under
the 1933 Act pursuant to Section 11, the Company will, to the extent permitted
by law, indemnify and hold harmless the Seller, each of the officers, directors,
agents, Affiliates, members, managers, control persons, and principal
shareholders of the Seller, each underwriter of such Registrable Securities
thereunder and each other person, if any, who controls such Seller or
underwriter within the meaning of the 1933 Act, against any losses, claims,
damages or liabilities, joint or several, to which the Seller, or such
underwriter or controlling person may become subject under the 1933 Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact contained in any registration statement
under which such Registrable Securities was registered under the 1933 Act
pursuant to Section 11, any preliminary prospectus or final prospectus contained
therein, or any amendment or supplement thereof, or arise out of or are based
upon the omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein not misleading
in light of the circumstances when made, and will subject to the provisions of
Section 11.6(c) reimburse the Seller, each such underwriter and each such
controlling person for any legal or other expenses reasonably incurred by them
in connection with investigating or defending any such loss, claim, damage,
liability or action; provided, however, that the Company shall not be liable to
the Seller to the extent that any such damages arise out of or are based upon an
untrue statement or omission made in any preliminary prospectus if (i) the
Seller failed to send or deliver a copy of the final prospectus delivered by the
Company to the Seller with or prior to the delivery of written confirmation of
the sale by the Seller to the person asserting the claim from which such damages
arise, (ii) the final prospectus would have corrected such untrue statement or
alleged untrue statement or such omission or alleged omission, or (iii) to the
extent that any such loss, claim, damage or liability arises out of or is based
upon an untrue statement or alleged untrue statement or omission or alleged
omission so made in conformity with information furnished by any such Seller in
writing specifically for use in such registration statement or prospectus.


(b)           In the event of a registration of any of the Registrable
Securities under the 1933 Act pursuant to Section 11, each Seller severally but
not jointly will, to the extent permitted by law, indemnify and hold harmless
the Company, and each person, if any, who controls the Company within the
meaning of the 1933 Act, each officer of the Company who signs the registration
statement, each director of the Company, each underwriter and each person who
controls any underwriter within the meaning of the 1933 Act, against all losses,
claims, damages or liabilities, joint or several, to which the Company or such
officer, director, underwriter or controlling person may become subject under
the 1933 Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon any
untrue statement or alleged untrue statement of any material fact contained in
the registration statement under which such Registrable Securities were
registered under the 1933 Act pursuant to Section 11, any preliminary prospectus
or final prospectus contained therein, or any amendment or supplement thereof,
or arise out of or are based upon the omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, and will reimburse the Company and each such
officer, director, underwriter and controlling person for any legal or other
expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability or action; provided, however,
that the Seller will be liable hereunder in any such case if and only to the
extent that any such loss, claim, damage or liability arises out of or is based
upon an untrue statement or alleged untrue statement or omission or alleged
omission made in reliance upon and in conformity with information pertaining to
such Seller, as such, furnished in writing to the Company by such Seller
specifically for use in such registration statement or prospectus, and provided,
further, however, that the liability of the Seller hereunder shall be limited to
the net proceeds actually received by the Seller from the sale of Registrable
Securities pursuant to such registration statement.


(c)           Promptly after receipt by an indemnified party hereunder of notice
of the commencement of any action, such indemnified party shall, if a claim in
respect thereof is to be made against the indemnifying party hereunder, notify
the indemnifying party in writing thereof, but the omission so to notify the
indemnifying party shall not relieve it from any liability which it may have to
such indemnified party other than under this Section 11.6(c) and shall only
relieve it from any liability which it may have to such indemnified party under
this Section 11.6(c), except and only if and to the extent the indemnifying
party is prejudiced by such omission. In case any such action shall be brought
against any indemnified party and it shall notify the indemnifying party of the
commencement thereof, the indemnifying party shall be entitled to participate in
and, to the extent it shall wish, to assume and undertake the defense thereof
with counsel satisfactory to such indemnified party, and, after notice from the
indemnifying party to such indemnified party of its election so to assume and
undertake the defense thereof, the indemnifying party shall not be liable to
such indemnified party under this Section 11.6(c) for any legal expenses
subsequently incurred by such indemnified party in connection with the defense
thereof other than reasonable costs of investigation and of liaison with counsel
so selected, provided, however, that, if the defendants in any such action
include both the indemnified party and the indemnifying party and the
indemnifying party shall have reasonably concluded that there may be reasonable
defenses available to indemnified party which are different from or additional
to those available to the indemnifying party or if the interests of the
indemnified party reasonably may be deemed to conflict with the interests of the
indemnifying party, the indemnified parties, as a group, shall have the right to
select one separate counsel, reasonably satisfactory to the indemnified and
indemnifying party, and to assume such legal defenses and otherwise to
participate in the defense of such action, with the reasonable expenses and fees
of such separate counsel and other expenses related to such participation to be
reimbursed by the indemnifying party as incurred.
 
 
26

--------------------------------------------------------------------------------

 


(d)           In order to provide for just and equitable contribution in the
event of joint liability under the 1933 Act in any case in which either (i) a
Seller, or any controlling person of a Seller, makes a claim for indemnification
pursuant to this Section 11.6 but it is judicially determined (by the entry of a
final judgment or decree by a court of competent jurisdiction and the expiration
of time to appeal or the denial of the last right of appeal) that such
indemnification may not be enforced in such case notwithstanding the fact that
this Section 11.6 provides for indemnification in such case, or (ii)
contribution under the 1933 Act may be required on the part of the Seller or
controlling person of the Seller in circumstances for which indemnification is
not provided under this Section 11.6; then, and in each such case, the Company
and the Seller will contribute to the aggregate losses, claims, damages or
liabilities to which they may be subject (after contribution from others) in
such proportion so that the Seller is responsible only for the portion
represented by the percentage that the public offering price of its securities
offered by the registration statement bears to the public offering price of all
securities offered by such registration statement, provided, however, that, in
any such case, (y) the Seller will not be required to contribute any amount in
excess of the public offering price of all such securities sold by it pursuant
to such registration statement; and (z) no person or entity guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the 1933 Act) will be
entitled to contribution from any person or entity who was not guilty of such
fraudulent misrepresentation and provided, further, however, that the liability
of the Seller hereunder shall be limited to the net proceeds actually received
by the Seller from the sale of Registrable Securities pursuant to such
registration statement.


11.7.      Unlegended Shares and 144 Sales.


(a)           Delivery of Unlegended Shares.  Within five (5) days (such fifth
day being the “Unlegended Shares Delivery Date”) after the day on which the
Company has received (i) a notice that Conversion Shares, or any other Common
Stock held by Subscriber has been sold pursuant to a registration statement or
Rule 144 under the 1933 Act, (ii) a representation that the prospectus delivery
requirements, or the requirements of Rule 144, as applicable and if required,
have been satisfied, (iii) the original share certificates representing the
shares of Common Stock that have been sold, and (iv) in the case of sales under
Rule 144, customary representation letters of the Subscriber and, if required,
Subscriber’s broker regarding compliance with the requirements of Rule 144, the
Company at its expense, (y) shall deliver, and shall cause legal counsel
selected by the Company to deliver to its transfer agent (with copies to
Subscriber) an appropriate instruction and opinion of such counsel, directing
the delivery of shares of Common Stock without any legends including the legend
set forth in Section 4(h) above (the “Unlegended Shares”); and (z) cause the
transmission of the certificates representing the Unlegended Shares together
with a legended certificate representing the balance of the submitted Common
Stock certificate, if any, to the Subscriber at the address specified in the
notice of sale, via express courier, by electronic transfer or otherwise.
 
 
27

--------------------------------------------------------------------------------

 


(b)           DWAC.   In lieu of delivering physical certificates representing
the Unlegended Shares, upon request of Subscribers, so long as the certificates
therefor do not bear a legend and the Subscriber is not obligated to return such
certificate for the placement of a legend thereon, the Company shall cause its
transfer agent to electronically transmit the Unlegended Shares by crediting the
account of Subscriber’s prime broker with the Depository Trust Company through
its Deposit Withdrawal Agent Commission system, if such transfer agent
participates in such DWAC system.  Such delivery must be made on or before the
Unlegended Shares Delivery Date.


(c)           Late Delivery of Unlegended Shares.   The Company understands that
a delay in the delivery of the Unlegended Shares pursuant to Section 11.7 hereof
later than the Unlegended Shares Delivery Date could result in economic loss to
a Subscriber.  As compensation to a Subscriber for such loss, the Company agrees
to pay late payment fees (as liquidated damages and not as a penalty) to the
Subscriber for late delivery of Unlegended Shares in the amount of $100 per
business day after the Unlegended Shares Delivery Date for each $10,000 of
purchase price of the Unlegended Shares subject to the delivery default.  If
during any 360 day period, the Company fails to deliver Unlegended Shares as
required by this Section 11.7 for an aggregate of thirty days, then each
Subscriber or assignee holding Securities subject to such default may, at its
option, require the Company to redeem all or any portion of the Unlegended
Shares subject to such default at a price per share equal to the greater of (i)
120% of the Purchase Price paid by the Subscriber for the Unlegended Shares that
were not timely delivered, or (ii) a fraction in which the numerator is the
highest closing price of the Common Stock during the aforedescribed thirty day
period and the denominator of which is the lowest conversion price or exercise
price, as the case may be, during such thirty day period, multiplied by the
price paid by Subscriber for such Common Stock (“Unlegended Redemption
Amount”).  The Company shall pay any payments incurred under this Section in
immediately available funds upon demand.


(d)           Injunction.  In the event a Subscriber shall request delivery of
Unlegended Shares as described in Section 11 and the Company is required to
deliver such Unlegended Shares pursuant to Section 11.7, the Company may not
refuse to deliver Unlegended Shares based on any claim that such Subscriber or
anyone associated or affiliated with such Subscriber has not complied with
Subscriber’s obligations under the Transaction Documents, or for any other
reason, unless, an injunction or temporary restraining order from a court, on
notice, restraining and or enjoining delivery of such Unlegended Shares shall
have been sought and obtained by the Company and the Company has posted a surety
bond for the benefit of such Subscriber in the amount of the greater of (i) 125%
of the amount of the aggregate purchase price of the Common Stock which is
subject to the injunction or temporary restraining order, (ii) the closing price
of the Common Stock on the trading day before the issue date of the injunction
multiplied by the number of Unlegended Shares to be subject to the injunction,
which bond shall remain in effect until the completion of arbitration/litigation
of the dispute and the proceeds of which shall be payable to such Subscriber to
the extent Subscriber obtains judgment in Subscriber’s favor.


(e)           Buy-In.   In addition to any other rights available to Subscriber,
if the Company fails to deliver to a Subscriber Unlegended Shares as required
pursuant to this Agreement and after the Unlegended Shares Delivery Date the
Subscriber, or a broker on the Subscriber’s behalf, purchases (in an open market
transaction or otherwise) shares of common stock to deliver in satisfaction of a
sale by such Subscriber of the shares of Common Stock which the Subscriber was
entitled to receive from the Company (a “Buy-In”), then the Company shall
promptly pay in cash to the Subscriber (in addition to any remedies available to
or elected by the Subscriber) the amount by which (A) the Subscriber’s total
purchase price (including brokerage commissions, if any) for the shares of
common stock so purchased exceeds (B) the aggregate purchase price of the shares
of Common Stock delivered to the Company for reissuance as Unlegended
Shares together with interest thereon at a rate of 15% per annum accruing until
such amount and any accrued interest thereon is paid in full (which amount shall
be paid as liquidated damages and not as a penalty).  For example, if a
Subscriber purchases shares of Common Stock having a total purchase price of
$11,000 to cover a Buy-In with respect to $10,000 of purchase price of shares of
Common Stock delivered to the Company for reissuance as Unlegended Shares, the
Company shall be required to pay the Subscriber $1,000. The Subscriber shall
provide the Company written notice indicating the amounts payable to the
Subscriber in respect of the Buy-In.
 
 
28

--------------------------------------------------------------------------------

 


            (f)           144 Default.   At any time commencing six months after
the Closing Date, in the event the Subscriber is not permitted to sell any of
the Conversion Shares without any restrictive legend or if such sales are
permitted but subject to volume limitations or further restrictions on resale as
a result of the unavailability to Subscriber of Rule 144(b)(1)(i) under the 1933
Act or any successor rule (a “144 Default”), for any reason including but not
limited to failure by the Company to file quarterly, annual or any other filings
required to be made by the Company by the required filing dates (provided that
any filing made within the time for a valid extension shall be deemed to have
been timely filed), or the Company’s failure to make information publicly
available which would allow Subscriber’s reliance on Rule 144 in connection with
sales of Conversion Shares, except due to a change in current applicable
securities laws or because the Subscriber is an Affiliate (as defined under Rule
144) of the Company, then the Company shall pay such Subscriber as liquidated
damages and not as a penalty for each thirty days (or such lesser pro-rata
amount for any period less than thirty days) an amount equal to two percent (2%)
of the outstanding New Note principal and interest and purchase price of issued
Conversion Shares subject to such 144 Default.  Liquidated Damages shall not be
payable pursuant to this Section 11.7(f) in connection with Shares for such
times as such Shares may be sold by the holder thereof without any legend or
volume or other restrictions pursuant to Section 144(b)(1)(i) of the 1933 Act or
pursuant to an effective registration statement.


12.           (a)           Anti-Dilution Provision.   Other than in connection
with (i) the Company’s issuance of securities as full or partial consideration
in connection with a bona fide strategic merger, acquisition, consolidation or
purchase of substantially all of the securities or assets of a corporation or
other entity so long as such issuances are not for the purpose of raising
capital and which holders of such securities or debt are not at any time granted
registration rights, (ii) the Company’s issuance of securities in connection
with bona fide strategic license agreements and other bona fide partnering
arrangements so long as such issuances are not for the purpose of raising
capital and which holders of such securities or debt are not at any time granted
registration rights, (iii) the Company’s issuance of Common Stock or the
issuances or grants of options to purchase Common Stock to employees, directors,
and consultants, pursuant to plans described on Schedule 5(d) as such plans are
constituted on the Closing Date, (iv) securities upon the exercise or exchange
of or conversion of any securities exercisable or exchangeable for or
convertible into shares of Common Stock issued and outstanding on the date of
this Agreement on the unamended terms disclosed in the Reports and which
securities are also described on Schedule 12(a), and (v) as a result of the
conversion of New Notes which are issued pursuant to this Agreement on the
unamended terms in effect on the Closing Date (collectively, the foregoing (i)
through (v) are “Excepted Issuances”), if at any time when the New Notes are
outstanding, the Company shall agree to or issue (the “Lower Price Issuance”)
any Common Stock or securities convertible into or exercisable for shares of
Common Stock (or modify any of the foregoing which may be outstanding) to any
person or entity at a price per share or conversion or exercise price per share
which shall be less than the Conversion Price in effect at such time without the
consent of a Majority in Interest of the Subscribers, then the Conversion Price
shall automatically be reduced to such other lower price.  Common Stock issued
or issuable by the Company for no consideration or for consideration that cannot
be determined at the time of issue will be deemed issuable or to have been
issued for $0.000001 per share of Common Stock.  For purposes of the adjustments
described in this paragraph, the issuance of any security of the Company
carrying the right to convert such security into shares of Common Stock or any
warrant, right or option to purchase Common Stock shall result in the reduction
of the Conversion Price upon the sooner of the agreement or public announcement
or actual issuance of such convertible security, warrant, right or options and
again at any time upon any subsequent issuances of shares of Common Stock upon
exercise of such conversion or purchase rights if such issuance is at a price
lower than the Conversion Price in effect upon such issuance.  The rights of
Subscribers set forth in this Section 12(a) are in addition to any other rights
the Subscribers have pursuant to this Agreement, the New Notes, any other
Transaction Document, and any other agreement referred to or entered into in
connection herewith or to which Subscribers and Company are parties.
 
 
29

--------------------------------------------------------------------------------

 


(b)           Right of First Refusal.  Until twenty-four (24) months following
the Closing Date, the Subscribers shall be given not less than fifteen (15) days
prior written notice of any proposed sale by the Company of its Common Stock,
option, warrants, rights to acquire Common Stock, or other securities or equity
linked debt obligations (“Subsequent Offering”), except in connection with the
Excepted Issuances.  If Subscribers elect to exercise their rights pursuant to
this Section 12(b), the Subscribers shall have the right during the fifteen (15)
days following receipt of the notice, to purchase in the aggregate up to all of
such offered common stock, debt or other securities in accordance with the terms
and conditions set forth in the notice of sale, relative to each other in
proportion to the amount of New Note Principal issued to them.   Subscribers who
participate in such Subsequent Offering shall be entitled at their option to
purchase, in proportion to each other, the amount of such Subsequent Offering
that could have been purchased by Subscribers who do not exercise their rights
until up to the entire Subsequent Offering is purchased by Subscribers.  In the
event such terms and conditions are modified during the notice period,
Subscribers shall be given prompt notice of such modification and shall have the
right during the fifteen (15) days following the notice of modification to
exercise such right.


(c)            Maximum Exercise of Rights.  In the event the exercise of the
rights described in Section 12(a) and Section 12(b) would or could result in the
issuance of an amount of Common Stock of the Company that would exceed the
maximum amount that may be issued to a Subscriber calculated in the manner
described in Section 7.3 of this Agreement, then the issuance of such additional
shares of Common Stock of the Company to such Subscriber will be deferred in
whole or in part until such time as such Subscriber is able to beneficially own
such Common Stock without exceeding the applicable maximum amount set forth
calculated in the manner described in Section 7.3 of this Agreement and such
Subscriber notifies the Company accordingly.  The aforedescribed deferral
notwithstanding, the payment for securities in a Subsequent Offering must be
made in accordance with the terms and conditions of the Subsequent Offering.


13.           Reserved.


14.           Miscellaneous.


(a)            Notices.  All notices, demands, requests, consents, approvals,
and other communications required or permitted hereunder shall be in writing
and, unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice.  Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur. The addresses for
such communications shall be: (i) if to the Company, to: Southern USA Resources
Inc. (formerly Atlantic Green Power Holding Company), c/o Ofsink, LLC, 900 Third
Avenue, 5th Floor, New York, NY 10022, Attn: Charles Merchant, Sr., facsimile:
(212) 688-7273, with a copy by telecopier only to: Ofsink, LLC, 900 Third
Avenue, 5th Floor, New York, NY 10022, Attn: Darren L. Ofsink, Esq., facsimile:
(212) 688-7273, and (ii) if to the Subscribers, to: the addresses and fax
numbers indicated on Schedule 1 hereto.


 (b)           Entire Agreement; Assignment.  This Agreement and other documents
delivered in connection herewith represent the entire agreement between the
parties hereto with respect to the subject matter hereof and may be amended only
by a writing executed by both parties.  Neither the Company nor the Subscribers
has relied on any representations not contained or referred to in this Agreement
and the documents delivered herewith.   No right or obligation of the Company
shall be assigned without prior notice to and the written consent of the
Subscribers.


(c)            Counterparts/Execution.  This Agreement may be executed in any
number of counterparts and by the different signatories hereto on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute but one and the same instrument.  This
Agreement may be executed by facsimile transmission, PDF, electronic signature
or other similar electronic means with the same force and effect as if such
signature page were an original thereof.


(d)            Law Governing this Agreement.  This Agreement shall be governed
by and construed in accordance with the laws of the State of New York without
regard to principles of conflicts of laws. Any action brought by either party
against the other concerning the transactions contemplated by this Agreement
shall be brought only in the state courts of New York or in the federal courts
located in the state and county of New York.  The parties to this Agreement
hereby irrevocably waive any objection to jurisdiction and venue of any action
instituted hereunder and shall not assert any defense based on lack of
jurisdiction or venue or based upon forum non conveniens.  The parties executing
this Agreement and other agreements referred to herein or delivered in
connection herewith on behalf of the Company agree to submit to the in personam
jurisdiction of such courts and hereby irrevocably waive trial by jury.  The
prevailing party shall be entitled to recover from the other party its
reasonable attorney’s fees and costs.  In the event that any provision of this
Agreement or any other agreement delivered in connection herewith is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law.  Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of any
agreement.  Each party hereby irrevocably waives personal service of process and
consents to process being served in any suit, action or proceeding in connection
with this Agreement or any other Transaction Document by mailing a copy thereof
via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing contained herein shall be deemed
to limit in any way any right to serve process in any other manner permitted by
law.


(e)           Specific Enforcement, Consent to Jurisdiction.  The Company and
Subscribers acknowledge and agree that irreparable damage would occur in the
event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached.  It is
accordingly agreed that the parties shall be entitled to seek an injunction or
injunctions to prevent or cure breaches of the provisions of this Agreement and
to enforce specifically the terms and provisions hereof, this being in addition
to any other remedy to which any of them may be entitled by law or
equity.  Subject to Section 14(d) hereof, the Company and each Subscriber hereby
irrevocably waives, and agrees not to assert in any such suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction in
New York of such court, that the suit, action or proceeding is brought in an
inconvenient forum or that the venue of the suit, action or proceeding is
improper.  Nothing in this Section shall affect or limit any right to serve
process in any other manner permitted by law.


(f)            Damages.   In the event the Subscriber is entitled to receive any
liquidated or other damages pursuant to the Transactions Documents, the
Subscriber may elect to receive the greater of actual damages or such liquidated
damages.  In the event the Subscriber is granted rights under different sections
of the Transaction Documents relating to the same subject matter or which may be
exercised contemporaneously, or pursuant to which damages or remedies are
different, Subscriber is granted the right in Subscriber’s absolute discretion
to proceed under such section as Subscriber elects.


(g)           Maximum Payments.   Nothing contained herein or in any document
referred to herein or delivered in connection herewith shall be deemed to
establish or require the payment of a rate of interest or other charges in
excess of the maximum permitted by applicable law.  In the event that the rate
of interest or dividends required to be paid or other charges hereunder exceed
the maximum permitted by such law, any payments in excess of such maximum shall
be credited against amounts owed by the Company to the Subscribers and thus
refunded to the Company.  The Company agrees that it may not and actually waives
any right to challenge the effectiveness or applicability of this Section 14(g).


(h)            Calendar Days.   All references to “days” in the Transaction
Documents shall mean calendar days unless otherwise stated.  The terms “business
days” and “trading days” shall mean days that the New York Stock Exchange is
open for trading for three or more hours.  Time periods shall be determined as
if the relevant action, calculation or time period were occurring in New York
City.  Any deadline that falls on a non-business day in any of the Transaction
Documents shall be automatically extended to the next business day and interest,
if any, shall be calculated and payable through such extended period.


(i)             Captions: Certain Definitions.  The captions of the various
sections and paragraphs of this Agreement have been inserted only for the
purposes of convenience; such captions are not a part of this Agreement and
shall not be deemed in any manner to modify, explain, enlarge or restrict any of
the provisions of this Agreement.  As used in this Agreement the term “person”
shall mean and include an individual, a partnership, a joint venture, a
corporation, a limited liability company, a trust, an unincorporated
organization and a government or any department or agency thereof.


(j)             Consent.   As used in this Agreement and the Transaction
Documents and any other agreement delivered in connection herewith, “Consent of
the Subscribers” or similar language means the consent of holders of more than
fifty percent (50%) of the relevant component of the outstanding Principal
Amount of New Notes or Conversion Shares, as the case may be, on the date
consent is requested (such Subscribers being a “Majority in Interest”).  A
Majority in Interest may consent to take or forebear from any action permitted
under or in connection with the Transaction Documents, modify any Transaction
Documents or waive any default or requirement applicable to the Company,
Subsidiaries or Subscribers under the Transaction Documents provided the effect
of such action does not waive any accrued interest or accrued damages and
further provided that the relative rights of the Subscribers to each other
remains unchanged.


(k)            Severability.  In the event that any term or provision of this
Agreement shall be finally determined to be superseded, invalid, illegal or
otherwise unenforceable pursuant to applicable law by an authority having
jurisdiction and venue, that determination shall not impair or otherwise affect
the validity, legality or enforceability: (i) by or before that authority of the
remaining terms and provisions of this Agreement, which shall be enforced as if
the unenforceable term or provision were deleted, or (ii) by or before any other
authority of any of the terms and provisions of this Agreement.


(l)             Successor Laws.  References in the Transaction Documents to
laws, rules, regulations and forms shall also include successors to and
functionally equivalent replacements of such laws, rules, regulations and
forms.  A successor rule to Rule 144(b)(1)(i) shall include any rule that would
be available to a non-Affiliate of the Company for the sale of Common Stock not
subject to volume restrictions and after a six month holding period.


(m)           Independent Nature of Subscribers.     The Company acknowledges
that the obligations of each Subscriber under the Transaction Documents are
several and not joint with the obligations of any other Subscriber, and no
Subscriber shall be responsible in any way for the performance of the
obligations of any other Subscriber under the Transaction Documents. The Company
acknowledges that each Subscriber has represented that the decision of each
Subscriber to purchase Securities has been made by such Subscriber independently
of any other Subscriber and independently of any information, materials,
statements or opinions as to the business, affairs, operations, assets,
properties, liabilities, results of operations, condition (financial or
otherwise) or prospects of the Company which may have been made or given by any
other Subscriber or by any agent or employee of any other Subscriber, and no
Subscriber or any of its agents or employees shall have any liability to any
other Subscriber (or any other person) relating to or arising from any such
information, materials, statements or opinions.  The Company acknowledges that
nothing contained in any Transaction Document, and no action taken by any
Subscriber pursuant hereto or thereto shall be deemed to constitute the
Subscribers as a partnership, an association, a joint venture or any other kind
of entity, or create a presumption that the Subscribers are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by the Transaction Documents.  The Company acknowledges that it has
elected to provide all Subscribers with the same terms and Transaction Documents
for the convenience of the Company and not because Company was required or
requested to do so by the Subscribers.  The Company acknowledges that such
procedure with respect to the Transaction Documents in no way creates a
presumption that the Subscribers are in any way acting in concert or as a group
with respect to the Transaction Documents or the transactions
contemplated thereby.


(n)           Equal Treatment.   No consideration shall be offered or paid to
any person to amend or consent to a waiver or modification of any provision of
the Transaction Documents unless the same consideration is also offered and paid
to all the Subscribers and their permitted successors and assigns.




[-SIGNATURE PAGES FOLLOW-]
 
 
30

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT (A)


Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned whereupon it shall become a
binding agreement between us.
 

 
SOUTHERN USA RESOURCES INC.
   
a Delaware corporation
         
By:
        Name: Charles H. Merchant, Sr.       Title: President and CEO           
 
Dated: November  __, 2012
 

 
SUBSCRIBER
PURCHASE PRICE
PRINCIPAL
AMOUNT OF NOTE
ALPHA CAPITAL ANSTALT
Pradafant 7
9490 Furstentums
Vaduz, Lichtenstein
Fax No.: 011-42-32323196
 
Taxpayer ID# (if applicable): ________________
or Social Security #
 
 
_________________________________________
(Signature)
By:
 
$60,000
$75,000

 
 
31

--------------------------------------------------------------------------------

 
 
 SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT (B)


Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned whereupon it shall become a
binding agreement between us.
 
 

 
SOUTHERN USA RESOURCES INC.
   
a Delaware corporation
         
By:
        Name: Charles H. Merchant, Sr.       Title: President and CEO           
 
Dated: November  __, 2012
 

 
SUBSCRIBER
PURCHASE PRICE
PRINCIPAL
AMOUNT OF NOTE
WHALEHAVEN CAPITAL FUND LTD.
560 Sylvan Avenue
Englewood Cliffs, NJ 67632
Fax: (201) 408-5128
 
Taxpayer ID# (if applicable): ________________
or Social Security #
 
 
_________________________________________
(Signature)
By:
 
$60,000
$75,000

 
 
32

--------------------------------------------------------------------------------

 

 
SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT (C)


Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned whereupon it shall become a
binding agreement between us.
 

 
SOUTHERN USA RESOURCES INC.
   
a Delaware corporation
         
By:
        Name: Charles H. Merchant, Sr.       Title: President and CEO           
 
Dated: November  __, 2012

 
SUBSCRIBER
PURCHASE PRICE
PRINCIPAL
AMOUNT OF NOTE
DPIT 5 LLC
8 Hop Brook Lane
Holmdel, NJ 07733
Attn: Sam DelPresto
 
Taxpayer ID# (if applicable): ________________
or Social Security #
 
 
_________________________________________
(Signature)
By:
 
$40,000
$50,000

 
33

--------------------------------------------------------------------------------



